Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Status of Claims
	Claims 1, 3-10 and 18-24 were previously pending and subject to the final office action mailed April 7th, 2022. In the Response, submitted July 7th, 2022, claims 1, 8, 10, and 18 were amended, claims 9, 19, 23, and 24 were canceled, claims 25-32 were added, and no new matter was added. Therefore, claims 1, 3-8, 10, 18-22, and 25-32 are currently pending and subject to the following Non Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on July 7th, 2022, have been fully considered and each argument will be respectfully address in the following non final office action.

Discussing of Rejections under 35 U.S.C. § 112
	Applicant’s remarks filed on page 14 of the Response concerning the previous 35 U.S.C. § 112 rejection of claims 1 and 3-10 have been fully considered and are considered to be persuasive in view of the amendments to claim 1. Accordingly, the previous §112 rejection of claims 1 and 3-10 have been withdrawn herein.

Discussing of Rejections under 35 U.S.C. § 103
	Applicant’s remarks filed on pages 14-18 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1, 3-10, and 18-24 have been fully considered and are further moot in view of the amended 35 U.S.C. § 103 rejection that may be found starting on page 4 of this Non-Final Office Action. 	
	On pages 14-18 of the Response, the Applicant argues that the cited prior art of record, alone or in combination, fails to teach or suggest each and every element of the amended claims or new claims and, thus, claims 1, 3-8, 10, 18-22, and 25-32 are believed to be in condition for allowance. In view of the amendments and new claims, the Examiner has set forth an amended 35 U.S.C. § 103 rejection that may be found starting on page 4 of this Non Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 21, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “determining that the current location of the AP/DV is geographic location proximate the unified locker bank […] based on determining that the current location of the AP/DV is the geographic location proximate the unified locker bank […]”. There is a lack of antecedent basis in the claim for the unified locker bank. Accordingly, claims 1 and 3-8, 21, and 25-27, by virtue of dependence, are rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. For the sake of compact prosecution, “the unified locker” will be interpreted as “the first unified locker bank”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 10, 21, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over High et al. U.S. Publication No. 2018/0089619, hereafter known as High, in view of Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in further view of Bloom U.S. Publication No. 2002/0178074, hereafter known as Bloom, in further view of Grover et al. U.S. Publication No. 2017/0255339, hereafter known as Grover. 

	Regarding claim 1, High teaches the following:
	An AP/DV for moving a mobile locker bank;
	High teaches a “product delivery system 100 includes one or more central control systems 102, multiple product delivery lockers 104, and multiple docking stations 106, multiple delivery vehicles 108 that in part transport one more lockers to docking stations” (¶ [0013]); “lockers can be transported by delivery vehicles 108 and/or in some instances, the lockers themselves may be a delivery vehicle […] allowing the lockers to autonomously transport themselves from the launch location to a corresponding intended delivery location” (¶ [0017]); “the delivery lockers can comprise a housing enclosing one or more interior product cavities into which one or more products are placed” (¶ [0012]); “One or more doors 304 are positioned within and/or formed in the housing 302 and configured to open to enable access to one or more product cavities. “(¶ [0027]).
	Thus, High teaches a mobile locker (comprising one or more interior product cavities) capable of transporting itself or being transported autonomously by a delivery vehicle; equivalent to an AP/DV for moving a mobile locker bank. 

A fixed location […] and a first mobile locker bank comprising a second plurality of pickup/delivery lockers, wherein the first mobile locker bank is coupled to the fixed location […] so that the first mobile locker bank and the fixed location […] operate as a unified locker bank with a third plurality of pickup/delivery lockers comprised of the […] fixed location […] and the second plurality of pickup/delivery lockers of the first mobile locker bank […]; and 
	High teaches a “product delivery system 100 includes one or more central control systems 102, multiple product delivery lockers 104, and multiple docking stations 106, multiple delivery vehicles 108 that in part transport one more lockers to docking stations” (¶ [0013]). Further, “the docking stations are secured at a location […] the docking stations may be temporarily located at a delivery location, while in other instances, may be substantially permanently fixed to a location” (¶ [0026]); “the delivery lockers can comprise a housing enclosing one or more interior product cavities into which one or more products are placed” (¶ [0012]). Further, “docking couplers can be substantially any relevant coupling system that allows the lockers to lock with the docking station 106 […] allowing the lockers to be secured with the docking station (or other locker)” (¶ [0030]) and “a locker control circuit 310 may activate the locker coupler 402 or docking coupler to lock the delivered locker with the docking station or locker already cooperated with the docking station or another locker or lockers cooperated with the docking station” (¶ [0042]). 
	Thus, High teaches a product delivery system comprising a docking station which is permanently fixed to a location and may be coupled to a plurality of mobile locker banks, where each of the locker banks may comprise one or more cavities in which delivery products may be placed; equivalent to a fixed location and a first mobile locker bank comprising a second plurality of pickup/delivery lockers, wherein the first mobile locker bank is coupled to the fixed location so that the first mobile locker bank and the fixed location operate as a unified locker bank with a third plurality of pickup/delivery lockers comprised of the fixed location and the second plurality of pickup/delivery lockers of the first mobile locker bank. 

A processor having computer executable instructions that, when executed by the processor, cause the AP/DV system to perform operations comprising:
	High teaches “the system 200 may comprise a control circuit or processor module 212, memory 214, and one or more communication links […] The control circuit 212 can be implemented through one or more processors […] and/or software, and may be used to execute or assist in executing the steps of the processes, methods, functionality and techniques described herein […]  one or more processors with access to one or more memory 214 that can store instructions, code and the like that is implemented by the control circuit” (¶ [0021]). 

	[…] routing a second mobile locker bank to a location associated with the first unified locker bank, the second mobile locker bank comprising a fourth plurality of pickup/delivery lockers […] different from the second plurality of pickup/delivery lockers of the first mobile locker bank, and different from the third plurality of pickup/delivery lockers of the first unified locker bank;
	High teaches “lockers can be transported by delivery vehicles 108 and/or in some instances, the lockers themselves may be a delivery vehicle, such as an unmanned delivery vehicle with one or more motors, wheels, directional control system, navigation system, and the like” (¶ [0017]). High teaches “Based on the received orders, the central control system (or a scheduling system) can schedule deliveries and provide relevant delivery routing information (e.g., street map routing, turns, distances, flight path information, etc.) to be followed by the delivery vehicle 108 in delivering the one or more lockers and/or products” (¶ [0018]); “the delivery lockers can comprise a housing enclosing one or more interior product cavities into which one or more products are placed” (¶ [0012]); “Each of the docking couplers 324, 325 is configured to securely dock and lock with a locker coupler 402 of a docking station 106. […] The multiple docking couplers 324, 325 allows multiple lockers to be coupled together, and in some instances, coupled in a daisy chain or train configuration.” (¶ [0029]).
	Thus, High teaches a system that may generate routing information that enables a delivery vehicle (transporting one or more lockers) to navigate to a docking station which may comprise a plurality of docked lockers (each comprising a plurality of interior cavities for placing products); equivalent to routing a second mobile locker bank to a location associated with the first unified locker bank, the second mobile locker bank comprising a fourth plurality of pickup/delivery lockers different from the second plurality of pickup/delivery lockers of the first mobile locker bank, and different from the third plurality of pickup/delivery lockers of the first unified locker bank.

Determining a first pickup/delivery location for a first parcel stored in a first pickup/delivery locker of the first unified locker bank, wherein the first pickup/delivery locker is part of the second plurality of pickup/delivery lockers of the first mobile locker bank,
	High teaches “ docking stations 106 are configured to couple with and secure one or more delivered lockers” (¶ [0019]); “docking stations may be […] substantially permanently fixed to a location […] The lockers 104 are transported to a delivery location and configured to cooperate with a docking station” (¶ [0026]); “a delivery vehicle and/or delivery worker may retrieve one or more lockers 104 docked with the docking station 106 […]  customers may return one or more products by placing the returned product into a locker that is to be picked up […]  the customer communicates with the central control system 102 […] notifying the system of the intent to return a product […] the return instructions may identify a locker in which the product is to be placed. […] Based on the identified product, the locker and/or the docking station can notify the central control system 102 requesting scheduling of a product return” (¶ [0044]); “central control system may further include and/or couple with one or more databases 114 that store relevant information, such as […] locker location information, locker scheduling information” (¶ [0015]). 
	Thus, High teaches a mobile locker bank comprising one or more cavities into which one or more products are placed (equivalent to the first pickup/delivery locker bank comprising a second plurality of pickup/delivery lockers) coupled to a fixed location docking station along with multiple other mobile locker banks (equivalent to the unified locker bank). A user may notify the delivery system of an intent to return a product (first parcel), where the system responsively identifies a particular locker in which the user may place the product for return. Accordingly, the system may schedule a product return at the corresponding locker, where the system comprises a database that stores relevant locker location information and locker scheduling information; equivalent to determining a first pickup/delivery location for a first parcel stored in a first pickup/delivery locker of the unified locker bank, wherein the first pickup/delivery locker is part of the second plurality of pickup/delivery lockers of the first mobile locker bank.
	
Determining a current location of the AP/DV, wherein the AP/DV is associated with a second mobile locker bank.
	High teaches “lockers can be transported by delivery vehicles 108 and/or in some instances, the lockers themselves may be a delivery vehicle, such as an unmanned delivery vehicle with one or more motors, wheels, directional control system, navigation system, and the like” (¶ [0017]). High teaches “Based on the received orders, the central control system (or a scheduling system) can schedule deliveries and provide relevant delivery routing information (e.g., street map routing, turns, distances, flight path information, etc.) to be followed by the delivery vehicle 108 in delivering the one or more lockers and/or products” (¶ [0018]). 
	Thus, a system that may generate routing information that enables a delivery vehicle to navigate from its location to a location of a docking station is equivalent to determining a current location of an AP/DV. Further, the locker (capable of autonomously transporting itself) that is being delivered by the delivery vehicle to the docking station is equivalent to a second mobile locker bank. 

Determining that the current location of the AP/DV is located at a geographic location proximate the first unified locker bank; and 
	High teaches “The docking stations can be positioned at different customer delivery locations […] The station control circuit can be configured to obtain a locker identifier from a locker of the multiple delivery lockers that is scheduled to couple with the docking station […] the locker 104 may communication a request to the docking station when the locker is within a threshold distance of the docking station requesting authorization to dock with the docking station […] The docking station control circuit may use the identifier information to confirm that the locker is scheduled to dock with the docking station […] the control circuit may communicate with the central control system to receive a notification and/or scheduling of a locker scheduled to dock with the docking station ” (¶ [0032]). Further, “the docking station control circuit 410 can be configured to identify that an unmanned delivery vehicle 108 transporting a locker is within a threshold distance of the docking station. For example, the unmanned delivery vehicle may communication a notification to the docking station, the central control system may receive status information regarding at least a location of the delivery vehicle and can relay information to the docking station” (¶ [0041]).
	Thus, High teaches that the central control system may determine the current location of an unmanned delivery vehicle and receive a communication when a transported locker is within a threshold distance of a docking station. The central control system is then configured to send a notification to the docking station indicating that the transported locker (that is within a threshold distance of the docking station) is an authorized locker that is scheduled to be coupled with the docking station; equivalent to determining that the current location of the AP/DV is located at a geographic location proximate the unified locker bank.

Based on the determining that the current location of the AP/DV is the geographic location proximate the first unified locker bank, decoupling the second mobile locker bank from the AP/DV […] coupling the second mobile locker bank to the fixed location […] so that the second mobile locker bank and the fixed location […] operate as a second unified locker bank with a fifth plurality of pickup/delivery lockers comprised of […] the fixed location […] and the fourth plurality of pickup/delivery lockers of the second mobile locker bank […];
	High teaches a delivery locker system where “the lockers can be transported by delivery vehicles” (¶ [0017]), where “a delivery vehicle may be an unmanned delivery vehicle that autonomously transports at least one locker “(¶ [0041]).
	Further, High teaches “ docking station and/or one or more lockers may communicate with a delivery vehicle when a locker is to be docked with the docking station and/or another locker cooperated with the docking station, and/or when a delivery vehicle is picking up one or more lockers  […] The docking station control circuit 410 can be configured to identify that an unmanned delivery vehicle 108 transporting a locker is within a threshold distance of the docking station […] the unmanned delivery vehicle may communication a notification to the docking station, the central control system may receive status information regarding at least a location of the delivery vehicle and can relay information to the docking station […] the docking station control circuit authenticates the unmanned delivery vehicle prior to and/or during the docking of the locker […] the docking station control circuit 410 and/or one or more of the locker control circuits 310 may cause the communication of a docking station identifier and/or one or more locker identifiers to the delivery vehicle 108 and/or the one or more lockers being transported by the delivery vehicle. The delivery vehicle and/or the one or more transported lockers may authenticate the docking station and/or one or more of the docked lockers prior to the transported lockers attempting to dock with the docking station and/or a docked locker” (¶ [0041]). Further, High teaches “Authorization to dock the transported locker may be wirelessly communicated to the delivery vehicle and/or the transported locker, which can communicate instructions to the delivery vehicle to initiate docking […] the docking station control circuit 410 and/or a locker control circuit 310 may activate the locker coupler 402 or docking coupler to lock the delivered locker with the docking station or locker already cooperated with the docking station or another locker or lockers cooperated with the docking station” (¶ [0042]). Moreover, “the docking couplers comprise an electronic locking system that allows the locker control circuit to activate and deactivate the docking coupler to lock and unlock allowing the lockers to be secured with the docking station (or other locker)” (¶ [0030]). Further, “docking stations 106 are configured to couple with and secure one or more delivered lockers […] the docking station 106 may be in communication with the central control system to receive notification of a scheduled delivery and/or may receive information (e.g., identifier information, passcodes, encryption key information, etc.) about one or more lockers intended to be cooperated with the docking station […]  the docking stations and lockers can further be configured to communicate with each other to allow the docking station to authenticate the locker and/or the locker to authenticate the docking station” (¶ [0019]).
	Thus, High teaches that a docking station control circuit is configured to determine when an unmanned delivery vehicle transporting a particular mobile locker is within a threshold distance of the docking station, such that either the docking station (fixed location) and/or a locker that is already coupled to the docking station (unified locker bank) may authenticate and authorize that the particular mobile locker (equivalent to the second mobile locker bank) is scheduled to be coupled with the docking station. Further, High teaches that the docking station and each of the lockers can communicate with each other to allow the docking station/locker bank to authenticate the particular locker (second mobile locker bank), where authorization to dock may be wirelessly communicated to the locker. Furthermore, by virtue, to perform the unmanned transportation and docking of a locker to another locker via an electronic docking coupler system, the locker being transported would be coupled in some manner to the unmanned delivery vehicle during transportation and would then be decoupled from the unmanned vehicle to be docked with a docking station without human intervention upon being determined to be within a threshold distance of the docking station and authorized to dock; equivalent to based on the determining that the current location of the AP/DV is the geographic location proximate the unified locker bank, decoupling the second mobile locker bank from the AP/DV and coupling the second mobile locker bank to the fixed location so that the second mobile locker bank and the fixed location operate as a second unified locker bank with a fifth plurality of pickup/delivery lockers comprised of the fixed location and the fourth plurality of pickup/delivery lockers of the second mobile locker bank.

Decoupling the first mobile locker bank from the fixed location […] and coupling the AP/DV to the first mobile locker bank;
	High teaches “the docking couplers comprise an electronic locking system that allows the locker control circuit 310 to activate and deactivate the docking coupler to lock and unlock allowing the lockers to […] be removed from the docking station (e.g. […] delivery vehicle and/or the locker itself can remove the locker from the docking station)” (¶ [0030]).
	Thus, High teaches that any of the mobile lockers may be decoupled from the docking station and removed/picked up by a delivery vehicle; equivalent to decoupling the first mobile locker bank from the fixed location locker bank and coupling the AP/DV to the first mobile locker bank.  

Generating a first set of operational instructions to control operation of the AP/DV coupled to the first mobile bank to move from the current location of the AP/DV toward the […];
	High teaches “an unmanned delivery vehicle with one or more motors, wheels, directional control system, navigation system, and the like” (¶ [0017]) and “a delivery vehicle may be an unmanned delivery vehicle that autonomously transports at least one locker to the docking station based on delivery route information, which may be communicated to the delivery vehicle” (¶ [0041]). Further “delivery routing information (e.g., street map routing, turns, distances, flight path information, etc.) to be followed by the delivery vehicle 108” (¶ [0018]).
	Thus, High teaches a system may generate routing information that is executed by an autonomous delivery vehicle to transport a locker to a docking station location; equivalent to generating a first set of operational instructions to control operation of the AP/DV coupled to the first mobile bank to move from the current location of the AP/DV toward a location. 

	Although High teaches a docking station which is permanently fixed to a location and configured to be coupled with a plurality of mobile locker banks, High does not explicitly teach that the docking station is a fixed location locker bank comprising a first plurality of pickup/delivery lockers and a fixed location locker bank user interface display device. Further High does not explicitly teach coupling the first mobile locker bank (comprising a second plurality of pickup/delivery lockers) to the fixed location locker bank to operate as a unified locker bank with a third plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the second plurality of pickup/delivery lockers of the first mobile locker bank, wherein the coupling of the first mobile locker bank enables access to any pickup/delivery locker of the first mobile locker bank via the fixed location locker bank user interface display device. Further, although High teaches a system configured to schedule particular lockers to be docked/undocked from the docking station and decoupling a first locker bank from the fixed location via an unmanned vehicle, High does not explicitly teach routing a second mobile locker bank to a location associated with the first unified locker bank, the second mobile locker bank comprising a fourth plurality of pickup/delivery lockers different from the first plurality of pickup/delivery lockers of the fixed location locker bank and based on the determining that the current location of the AP/DV is the geographic location proximate the unified locker bank, decoupling the second mobile locker bank from the AP/DV, decoupling the first mobile locker bank from the fixed location locker bank, coupling the second mobile locker bank to the fixed location locker bank so that the second mobile locker bank and the fixed location locker bank operate as a second unified locker bank with a fifth plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the fourth plurality of pickup/delivery lockers of the second mobile locker bank, wherein the coupling of the second mobile locker bank to the fixed location locker bank enables access to any pickup/delivery locker of the second mobile locker bank via the fixed location locker bank user interface display device, and coupling the AP/DV to the first mobile locker bank. Further, although High teaches a system configured to generate routing information that is executed by an autonomous vehicle to transport a mobile locker bank, High does not explicitly teach generating a first route to the first pickup/delivery location for the first parcel based on at least the current location of the AP/DV and the first pickup/delivery location, and generating a first set of operational instructions to control operation of the AP/DV coupled to the first mobile bank to move from the current location of the AP/DV toward the first pickup/delivery location of the first parcel.

	However, Brady teaches the following:
A fixed location locker bank comprising a first plurality of pickup/delivery lockers and a fixed location locker bank user interface display device; 
	Brady teaches “pickup areas may be at fixed positions” (col. 36: 46-48); “In the example of FIG. 6, the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611 and a storage compartment 639” (col. 39, lines 59-63); “storage compartment 639 of the control station 604 may be of any size or configuration, and in various implementations multiple such storage compartments may be included as part of the control station 604 “ (col. 41: 28-31); multiple storage compartments may be included as part of the control station 604” (col. 41: 44-46); “a control station may be included in a pickup area that communicates with AGVs in the pickup area (e.g., using wired or wireless connections) and provides a central user interface that may be utilized by users to gain access to the storage compartments of the AGVs” (col. 5: 11-16); The control station 604 includes a user interface 611 and a storage compartment 639 […] The user interface 611 is configured to receive and provide information to one or more users of the pickup area configuration 603(F) and may include, but is not limited to, a display 613, such as a touch-screen display” (col. 39, lines 59 – col. 40, lines 15).
	Thus, Brady teaches a system comprising a control station that includes a plurality of storage compartments and is associated with a particular, fixed pickup area at which AGVs may congregate/couple with the control station. Further, the control station may comprise a central user interface (including a touch-screen display) that may be utilized to gain access to the storage compartments of the AGVs; equivalent to a fixed location locker bank comprising a first plurality of pickup/delivery lockers and a fixed location locker bank user interface display device.

A first mobile locker bank comprising a second plurality of pickup/delivery lockers separate from the first plurality of pickup/delivery lockers of the fixed location locker bank, wherein the first mobile locker bank is coupled to the fixed location locker bank so that the first locker bank and the fixed location locker bank operate as a first unified locker bank with a third plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the second plurality of pickup/delivery lockers of the first mobile locker bank, wherein the coupling of the first mobile locker bank […] enables access to any pickup/delivery locker of the first mobile locker bank via the fixed location locker bank user interface display device;

	Brady teaches “an AGV may have a single storage compartment or may have multiple storage compartments, and multiple AGVs may congregate at a pickup area which may include various facilities/services for the AGVs (e.g., a charging station, a common control station for the AGVs, etc.)” (See Abstract); “In the example of FIG. 6, the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611 and a storage compartment 639” (col. 39, lines 59-63). Further, the “control station 604 may be configured to communicate with the control system of the AGV 200(F1) to control the locking mechanism to unlock the storage compartment of the AGV 200(F1) in response to an input that is received […] The control station may further be configured to communicate with the control system of the AGV 200(F2) to control the locking mechanism to unlock the storage compartment of the AGV 200(F2) in response to an input that is received […]  the input from the first user may include an input of the first access code on the user interface 611 of the control station 604” (col. 44, lines 25 -36).  
	Thus, Brady teaches a system comprising a control station that includes a plurality of storage compartments and is associated with a particular pickup area at which AGVs may congregate/couple with the control station (equivalent to a fixed location locker bank comprising a first plurality of pickup/delivery lockers). Further, Brady teaches multiple AGVs comprising storage compartments (equivalent to a first mobile locker bank comprising a second plurality of pickup/delivery lockers) may be docked and communicatively coupled with a control station, and a single/central user interface at the control station can provide access across each of the AGVs connected to the control station; equivalent to a first mobile locker bank comprising a second plurality of pickup/delivery lockers separate from the first plurality of pickup/delivery lockers of the fixed location locker bank, wherein the first mobile locker bank is coupled to the fixed location locker bank so that the first locker bank and the fixed location locker bank operate as a first unified locker bank with a third plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the second plurality of pickup/delivery lockers of the first mobile locker bank, wherein the coupling of the first mobile locker bank enables access to any pickup/delivery locker of the first mobile locker bank via the fixed location locker bank user interface display device.

[…] routing a second mobile locker bank to a location associated with the first unified locker bank, the second mobile locker bank comprising a fourth plurality of pickup/delivery lockers different from the first plurality of pickup/delivery lockers of the fixed location locker bank, different from the second plurality of pickup/delivery lockers of the first mobile locker bank, and different from the third plurality of pickup/delivery lockers of the first unified locker bank; […] wherein the AP/DV is associated with the second mobile locker bank; 
	Brady teaches “Autonomous ground vehicle (“AGVs”) containing ordered items travel […] to pickup areas […] where users may retrieve the ordered items from the AGVs” (see Abstract);  “AGVs may be transported by, and deploy from, transportation vehicles […] The transportation vehicles may be any type of mobile machine […] and control of the mobile machine may be manual (e.g., a driver) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.)” (col. 20: 38-42); “after the transportation vehicle has stopped (e.g., parked) at a respective stopping location, the AGVs may disembark (e.g., down a ramp to an adjacent sidewalk and/or as otherwise deployed, etc.) from the transportation vehicle, and then may travel to respective delivery and/or receiving locations for delivering and/or receiving items.” ( ); “After arriving in the meeting area, an AGV may utilize a coupling portion to couple to another AGV and/or docking station in the meeting area (e.g., for recharging, communications, security, etc.)” (col. 49: 51-54). 
	Thus, Brady teaches a system comprising a control station that includes a plurality of storage compartments and is associated with a particular pickup area at which AGVs may congregate/couple with the control station (equivalent to a fixed location locker bank comprising a first plurality of pickup/delivery lockers). Further, the control station may already be coupled to a plurality of AGVs (equivalent to the first unified locker bank), and any other AGV may also be coupled to the present AGVs or docking/control station.  Accordingly, an autonomous transportation vehicle may transport and deploy a plurality of other AGVs at their respective delivery locations, such as a pickup area at which a user retrieves their ordered items from the transported AGV. Upon arrival of the transportation vehicle at the delivery location, the respective AGVs may be deployed and travel to the delivery location (pickup area at which the AGV couples to the control station); equivalent to routing a second mobile locker bank to a location associated with the first unified locker bank, the second mobile locker bank comprising a fourth plurality of pickup/delivery lockers different from the first plurality of pickup/delivery lockers of the fixed location locker bank, different from the second plurality of pickup/delivery lockers of the first mobile locker bank, and different from the third plurality of pickup/delivery lockers of the first unified locker bank, wherein the AP/DV is associated with the second mobile locker bank.

Based on the determining that the current location of the AP/DV is the geographic location proximate the unified locker bank, decoupling the second mobile locker bank from the AP/DV, decoupling the first mobile locker bank from the fixed location locker bank, coupling the second mobile locker bank to the fixed location locker bank so that the second mobile locker bank and the fixed location locker bank operate as a second unified locker bank with a fifth plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the fourth plurality of pickup/delivery lockers of the second mobile locker bank, wherein the coupling of the second mobile locker bank to the fixed location locker bank […] enables access to any pickup/delivery locker of the second mobile locker bank via the fixed location locker bank user interface display device; and
Coupling the AP/DV to the first mobile locker bank. 
	Brady teaches “when a group of AGVs is congregating in an area (e.g., a pickup area, a meeting area for meeting a transportation vehicle, etc.), the positions of the AGVs may be coordinated so that the AGVs are in a designated order in the area” (col. 5: 17-20);“After arriving in the meeting area, an AGV may utilize a coupling portion to couple to another AGV and/or docking station in the meeting area (e.g., for recharging, communications, security, etc.)” (col. 49: 51-54); “the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611 and a storage compartment 639” (col. 39, lines 59-63); “AGVs may be transported by, and deploy from, transportation vehicles […] The transportation vehicles may be any type of mobile machine […] and control of the mobile machine may be manual (e.g., a driver) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.)” (col. 20: 38-42); “when user wishes to return an ordered item, the user may place the item in an AGV which may travel to a delivery location which may correspond to a stopping location for a transportation vehicle in a meeting area where the AGV will deliver the item to the transportation vehicle which will then transport the item back to a materials handling facility or other location as part of a return process for the item. In such instances, after an item that is to be returned is received in a storage compartment of the AGV (e.g., at a user's residence, etc.), the AGV may follow a travel path to a delivery location/meeting area (e.g., where other AGVs that are returning or receiving items may congregate) for meeting a transportation vehicle to which the AGV will deliver the item for the return […] the AGV may in some instances […] board or otherwise be placed on the transportation vehicle for further transport (e.g., back to a materials handling facility where the item may be removed from the storage compartment of the AGV if it was not already removed when the AGV met the transportation vehicle, etc.)” (col. 60: 39-60); “one or more charging stations may be included in a pickup area that enable the AGVs to recharge while they are waiting in the pickup area” (col. 5: 8-11); “at a meeting and/or pickup area, the coupling portion 205S and/or 205P may be utilized to attach/lock/couple […] to another AGV and/or control station, etc., for security, communication, recharging” (col. 15: 57-62). 
	Thus, Brady teaches that a user may place a return item into the storage compartment of an AGV, where the AGV may then travel to a meeting area comprising a control station. The AGV may then couple with the control station at the meeting area in order to recharge while waiting (equivalent to the unified locker bank). The AGV holding the return item may wait for a transportation vehicle to arrive at the meeting area (while recharging/coupled to the control station), decouple from the control station, and board the transportation vehicle to transport the item back to a materials handling facility or other location as part of the return process; equivalent to based on the determining that the current location of the AP/DV is the geographic location proximate the unified locker bank, decoupling the first mobile locker bank from the fixed location locker bank, and coupling the AP/DV to the first mobile locker bank. 
	Further, as discussed above, the autonomous transportation vehicle may transport and deploy a plurality of other AGVs at their respective delivery locations, such as a pickup area at which a user retrieves their ordered items from the transported AGV. Upon arrival of the transportation vehicle at the delivery location, the respective AGVs may be deployed and travel to the delivery location (pickup area at which the AGV couples to the control station). Furthermore, Brady teaches that each of the AGVs may be docked and communicatively coupled with a control station, where a single/central user interface at the control station can provide access across each of the AGVs connected to the control station; equivalent to based on the determining that the current location of the AP/DV is the geographic location proximate the unified locker bank, decoupling the second mobile locker bank from the AP/DV and coupling the second mobile locker bank to the fixed location locker bank so that the second mobile locker bank and the fixed location locker bank operate as a second unified locker bank with a fifth plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the fourth plurality of pickup/delivery lockers of the second mobile locker bank, wherein the coupling of the second mobile locker bank to the fixed location locker bank enables access to any pickup/delivery locker of the second mobile locker bank via the fixed location locker bank user interface display device.

Generating a first route to the first pickup/delivery location for the first parcel based on at least the current location of the AP/DV and the first pickup/delivery location, and […] control operation of the AP/DV coupled to the first mobile bank to move from the current location of the AP/DV toward the first pickup/delivery location of the first parcel.
	Brady teaches “transportation vehicles may be any type of mobile machine […] and control of the mobile machine may be manual (e.g., a driver) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.)” (col. 20: 38-42); “the AGV may follow a travel path to a delivery location/meeting area (e.g., where other AGVs that are returning or receiving items may congregate) for meeting a transportation vehicle to which the AGV will deliver the item for the return […] the AGV may in some instances […] board or otherwise be placed on the transportation vehicle for further transport (e.g., back to a materials handling facility where the item may be removed from the storage compartment of the AGV if it was not already removed when the AGV met the transportation vehicle, etc.)” (col. 60: 39-60). “the transportation vehicle 332 may follow a scheduled delivery route for which the stopping location 750A and/or meeting area 710A may be determined according to a scheduled stop of the transportation vehicle 332 at a particular time […] coordination may be performed between the transportation vehicle 332, management system 326” (col. 45: 60-66).
	Thus, Brady teaches a system comprising transportation vehicle that may follow a scheduled delivery route that may include stopping at meeting areas at a particular time, such as to pick up an AGV carrying a return item. As such, the delivery route includes further transporting the AGV (carrying the return item) to a designated location as part of the return process. Furthermore, the transportation vehicle is configured to be automated (e.g., directly controlled by an automated system) while traversing the scheduled delivery route; equivalent to generating a first route to the first pickup/delivery location for the first parcel based on at least the current location of the AP/DV and the first pickup/delivery location, and controlling operation of the AP/DV coupled to the first mobile bank to move from the current location of the AP/DV toward the first pickup/delivery location of the first parcel.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by incorporating the features of a fixed location control station (comprising a plurality of storage compartments), a plurality of mobile locker banks that may be coupled with the fixed location control station to operate as a first or second unified locker bank, determining that a product has been placed into a particular mobile locker bank compartment, decoupling the particular mobile locker bank, coupling the particular mobile locker bank to an autonomous transportation vehicle configured to transport mobile locker banks, deploying a different mobile locker bank from the transportation vehicle to be coupled to the fixed location control station, and routing the transportation vehicle (by an automated system) to a designated location for returning the product, as taught by Brady, into the system of High that comprises a fixed docking station coupled to a plurality of mobile locker banks and enables users to return products by placing them into a particular locker. One of ordinary skill in the art would have recognized that such a modification would further configure the system of High to include a docking station comprising a plurality of storage lockers and  enable features for communicating instructions to a customer for returning a product to a particular locker (of a mobile locker bank coupled to the docking station), dispatching an autonomous delivery vehicle to retrieve the mobile locker bank containing the returned product, deploying a different  mobile locker bank from the autonomous delivery vehicle to be coupled to the docking station, and navigating the autonomous delivery vehicle to a designated location for the returned product. One of ordinary skill in the art would have been motivated to make such a modification to the system of High when one considers that such features would result in “faster and more efficient delivery methods” (col. 1: 39-40), as suggested by Brady. 

	Although High teaches a delivery system configured to dispatch autonomous delivery vehicles to transport and couple mobile locker banks to docking stations at a plurality of locations, High/Brady does not explicitly teach that the features for determining that a number of available pickup/delivery lockers at the unified locker bank has dropped below a predetermined threshold and in response to determining that the number of available pickup/delivery lockers of the unified locker bank has dropped below the predetermined threshold, providing a second mobile locker bank to a location associated with the unified locker bank.

	However, Bloom teaches the following:
Determining that a number of available pickup/delivery lockers at the first unified locker bank has dropped below a predetermined threshold. 
	Bloom teaches “A method and system for the efficient bulk package delivery for recipients” (see abstract); “a recipient retrieving a delivered package containing the ordered items from a Customer Distribution Center (CDC)” (¶ [0041]); “The method for efficient delivery of packages can include enabling a quantity of storage locker bins to be reserved in aggregate for a quantity of bulk delivered packages prior to shipping the bulk delivered packages to the destination centralized pickup location” (¶ [0029]); “the packages are destined to a destination centralized pickup location (or CDC) […] the packages can be received in bulk at the CDC 1190-1, step 1142 […]  Following the receipt of delivery step 1142, the bulk delivered packages can be loaded into an automated system of storage lockers such as SmartBin units (SBU's) […] the term SmartBin Unit (SBU) refers to a storage locker bin unit of the automated system of storage locker bins. A storage locker bin unit can contain a plurality of storage locker bins and an automated system of storage locker bins can contain a plurality of storage locker bin units” (¶ [0068]); “The method for efficient delivery of packages can further include determining bin configuration adjustments to be made to bins of the automated system of storage locker bins to enable more bulk delivered packages to be loaded into the automated system of storage locker bins” (¶ [0028]);  “If the Delivery Shipment Program ( 342) cannot reserve enough bins to receive all the bulk delivered packages of the delivery shipment, it can initiate or cause to be initiated, a Configuration Adjustments Report Program (344) to determine the SBU bin configuration adjustments that should be made to increase the number of bulk delivered packages from the current delivery shipment which are able to be received into the CDC 1190-1.[…] If a number of bins will be created from the remainder of each bin configuration adjustment, a new record can be added” (¶ [0202]). 
	Thus, Bloom teaches a system and method for efficiently delivering a quantity of bulk delivered packages to a destination centralized pickup zone/customer distribution center (CDC), where the CDC comprises a plurality of adjustable storage lockers to receive the packages. Further, the system is configured to reserve a particular quantity of storage lockers for the particular quantity of bulk delivered packages to be transported to the CDC prior to delivery. The system may determine that there are not enough available storage lockers to be reserved at the CDC to accommodate the particular quantity of packages; equivalent to determining that a number of available pickup/delivery lockers at the unified locker bank has dropped below a predetermined threshold - the predetermined threshold being an appropriate number of storage lockers to accommodate the aggregate quantity of packages to be delivered. 

	In response to determining that the number of available pickup/delivery lockers of the first unified locker bank has dropped below the predetermined threshold, […] a second […] locker bank to a location associated with the first unified locker bank, the second […] locker bank comprising a fourth plurality of pickup/delivery lockers […]; 
	Bloom teaches  “If the Delivery Shipment Program ( 342) cannot reserve enough bins to receive all the bulk delivered packages of the delivery shipment, it can initiate or cause to be initiated, a Configuration Adjustments Report Program (344) to determine the SBU bin configuration adjustments that should be made to increase the number of bulk delivered packages from the current delivery shipment which are able to be received into the CDC 1190-1.[…] If a number of bins will be created from the remainder of each bin configuration adjustment, a new record can be added” (¶ [0202]); “The method can further include adding temporarily, additional storage locker bins to the automated system of storage locker bins by locating additional storage locker bin units inside the destination centralized pickup location and/or outside the destination centralized pickup location, and connecting the additional storage locker bin units to a data network of the automated system of storage locker bins.” (¶ [0029]).
	As discussed above, Bloom teaches a system configured to reserve a particular quantity of storage lockers (at a centralized pickup location/CDC) for the particular quantity of bulk delivered packages to be transported to the CDC prior to delivery. The system may determine that there are not enough available storage lockers to be reserved at the CDC to accommodate the particular quantity of packages. Such a determination initiates an adjustment program for determining storage locker adjustments that should be made to increase the number of packages that would be able to be received at the CDC. Such adjustments may include adding/creating additional storage lockers at the centralized pickup location/CDC; equivalent to in response to determining that the number of available pickup/delivery lockers of the unified locker bank has dropped below the predetermined threshold, providing a second locker bank to a location associated with the unified locker bank, the second locker bank comprising a fourth plurality of pickup/delivery lockers.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High/Brady with the teachings of Bloom by incorporating the features for determining that the amount of available storage units in a locker bank has dropped below a predetermined threshold and responsively initiating an adjustment program for adding additional storage compartments to the locker bank, as taught by Bloom, into the system of High/Brady that is configured to dispatch autonomous delivery vehicles to transport mobile locker banks to particular locations. One of ordinary skill in the art would have recognized that by modifying the system of High/Brady with such a feature, the system would be further configured to determine when the amount of available lockers at a docking station location (comprising a plurality of locker banks) has dropped below a threshold, and responsively dispatching the autonomous vehicle to transport an additional locker bank to be coupled to the docking station location. One of ordinary skill in the art would have been motivated to make this modification when one considers “efficient delivery of packages can further include determining bin configuration adjustments to be made […] to enable more bulk delivered packages to be loaded into the automated system of storage locker bins” (¶ [0028]), as suggested by Bloom. 

	Although High/Brady/Bloom teaches features for enabling access to any storage compartments that are coupled to a control station via a central user interface of the control station, High/Brady/Bloom does not explicitly teach wherein the coupling disables the user interface of the mobile storage locker bank that is coupled to the fixed location locker bank.
	However, Grover teaches the following:
	Wherein the coupling […] disables a first […] user interface display device and enables access […] via the fixed […] user interface display device. 
	Wherein the coupling […] disables a second […] user interface display device and enables access […] via the fixed […] user interface display device. 
	Grover teaches “SmartDeviceLink (SDL) is a standard set of protocols and messages that connect applications on a smartphone to a vehicle head unit” (¶ [0003]); “Multiple devices may be paired to a vehicle, but in many cases only one device may be connected to the vehicle as the driver device or primary device” (¶ [0013]); “When connected to the vehicle computing platform, the primary device's input screen may be disabled. However, the driver and/or passengers of the vehicle may be able to control the applications via the head unit display” (¶ [0015]).
	Thus, Grover teaches features for connecting/pairing a primary computing device comprising a user interface display (but for the first and second mobile locker bank user interfaces of High/Brady/Bloom) to a vehicle computing platform (but for the fixed location locker bank of High/Brady/Bloom), where the primary computing device user interface display may be disabled upon connection to the vehicle computing device. The primary computing device may then be controlled via the head unit display of the vehicle computing platform; equivalent to wherein the coupling disables the first and second user interface display device (for the mobile locker banks) and enables access (to any of the lockers) via a fixed user interface display device (of the fixed location locker bank).
	One of ordinary skill in the art would have been motivated to modify the system of High/Brady/Bloom with the teachings of Grover by incorporating the features for disabling the user interface of a first computing device upon coupling to a second/fixed computing device, and enabling a user to access/control the first computing device via a user interface of the second/fixed computing device, as taught by Grover, into the system of High/Brady/Bloom that is configured to couple a plurality of mobile locker banks to a docking station and enable users to access the plurality of mobile locker banks via a central user interface of the docking station. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of High/Brady/Bloom to couple a first or second locker bank (comprising a user interface) to a docking station, disable the user interfaces of the first or second locker bank upon coupling, and enable users to access any of the compartments of associated with the coupled locker bank via a central user interface of the docking station. One of ordinary skill in the art would have been motivated to make this modification to the system of High/Brady/Bloom so that a “user can easily find and interact with the AGV” locker banks (col. 6: 15-16), as suggested by Brady. 

	Regarding claim 3,
	High/Brady/Bloom/Grover teaches the limitations of claim 1. Further, High does not explicitly teach, however Brady does teach, the following: 
	
Transmitting an alert to a user device associated with a customer associated with the first parcel in response to determining that the AP/DV is proximate the first pickup/delivery location. 
	Brady teaches “when user wishes to return an ordered item, the user may place the item in an AGV which may travel to a delivery location which may correspond to a stopping location for a transportation vehicle in a meeting area where the AGV will deliver the item to the transportation vehicle which will then transport the item back to a materials handling facility or other location as part of a return process for the item. In such instances, after an item that is to be returned is received in a storage compartment of the AGV (e.g., at a user's residence, etc.), the AGV may follow a travel path to a delivery location/meeting area (e.g., where other AGVs that are returning or receiving items may congregate) for meeting a transportation vehicle […] the AGV may in some instances […] board or otherwise be placed on the transportation vehicle for further transport (e.g., back to a materials handling facility where the item may be removed from the storage compartment of the AGV if it was not already removed when the AGV met the transportation vehicle, etc.)” (col. 60: 39-60); “the remote computing resources 310 and/or management system 326 may also receive tracking data (e.g., GPS) regarding the coordinates of the transportation vehicles and/or AGVs. The GPS data may be utilized for various purposes, such as answering location status requests or for sending notifications regarding the current locations of the transportation vehicles and/or AGVs. For example, a user may request that a notification be sent when a transportation vehicle and/or an AGV […] is approaching […] As another example, a notification may be sent […] when a transportation vehicle is on the way to or otherwise approaching a meeting area where the AGV is to meet the transportation vehicle […] Notifications may also be sent from the transportation vehicle 332” (col. 21: 62 – col. 22: 10);  
	Thus, Brady teaches that a user may place a return item into the storage compartment of an AGV, where the AGV may then travel to a meeting area comprising a control station. The AGV holding the return item may wait for a transportation vehicle to arrive at the meeting area and board the transportation vehicle to transport the item back to a materials handling facility or other location as part of the return process. Further, the computing system may track the location of the transportation vehicle (equivalent to the AP/DV) and the computing system/transportation vehicle itself may communicate location status notifications to a user device, including when a transportation vehicle is approaching a meeting area where the AGV is to meet the transportation vehicle; equivalent to transmitting an alert to a user device associated with a customer associated with the first parcel in response to determining that the AP/DV is proximate the first pickup/delivery location. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by incorporating features for an autonomous transportation vehicle to communicate a status location notification (indicating that the transportation vehicle is approaching a mobile locker bank holding a user return product) to a respective user’s computing device, as taught by Brady, into the system of High that is configured to schedule customer returns and dispatch autonomous delivery vehicles to remove mobile locker banks from a docking station that have been scheduled for removal. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “improve the customer service and/or convenience for the customer” (¶ [0003]), as suggested by High.   

	Regarding claim 4, 
	High/Brady/Bloom/Grover teaches the limitations of claim 1. Further, High teaches the following:
	Wherein the AP/DV system further comprises […] at least one unmanned terrestrial vehicle. 
	 High teaches “an unmanned delivery vehicle with one or more motors, wheels, directional control system, navigation system, and the like” (¶ [0017]) and “a delivery vehicle may be an unmanned delivery vehicle that autonomously transports at least one locker to the docking station based on delivery route information, which may be communicated to the delivery vehicle” (¶ [0041]). Further, “the central control system (or a scheduling system) can schedule deliveries and provide relevant delivery routing information (e.g., street map routing, turns […] to be followed by the delivery vehicle 108 in delivering the one or more lockers and/or products” (¶ [0018). 
	Thus, High teaches an unmanned delivery vehicle with wheels that may be provided with routing instructions including which turns to perform on a street. Therefore, the unmanned delivery vehicle is equivalent to an AP/DV system comprising at least one unmanned terrestrial vehicle. 

However, High does not explicitly teach an AP/DV system further comprises at least one unmanned aerial vehicle.

	However, Brady teaches the following:
Wherein the AP/DV system further comprises at least one unmanned aerial vehicle and at least one unmanned terrestrial vehicle. 
	Brady teaches “Each of the transportation vehicles 332(A)-332(C) is shown to have a number of corresponding autonomous vehicles of different types […] the transportation vehicle 332(A) has associated AGVs 200(A1) and 200(A3) and an autonomous vehicle 420(A2) (i.e., an unmanned aerial vehicle (“UAV”))” (col. 22: 54-59); “autonomous ground vehicles (“AGVs”)” (col. 2: 62-63).
	Thus, Brady teaches an autonomous transportation vehicle that is configured to carry/deploy various autonomous vehicles, including AGV and UAVs; equivalent to wherein the AP/DV system further comprises at least one unmanned aerial vehicle and at least one unmanned terrestrial vehicle. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by implementing the feature of an autonomous transportation vehicle to transport/deploy various autonomous vehicles (including AGVs and UAVs) to perform deliveries, as taught by Brady, into the unmanned ground delivery vehicle of High that is configured to transport lockers. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature would “[result] in greater efficiencies throughout the overall transportation process” (col. 9: 67- col.10: 2), as suggested by Brady, and thus “improve the customer service and/or convenience for the customer” (¶ [0003]), as suggested by High. 

	Regarding claim 5, 
	High/Brady/Bloom/Grover teaches the limitations of claim 4. Further, High does not explicitly teach, however Brady does teach, the following:

Wherein the first mobile locker bank comprises a launch/recovery component configured to launch and recover the at least one unmanned aerial vehicle. 

	Brady teaches “The transportation vehicles may also transport other types of autonomous vehicles (e.g., unmanned aerial vehicles (“UAVs”), etc.), which may also deliver items and/or may provide/receive assistance to/from the AGVs […] an AGV may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which another autonomous vehicle (e.g., a UAV, etc.) may engage the AGV and/or item to be delivered and assist (e.g., through flying, lifting, etc.) in navigating past the obstacle to reach the delivery location” (col. 3, lines 25-34); “one of the AGV 200(B1) or the autonomous vehicle 420(B1) may provide assistance to the other for delivering the item to the delivery location L1(B) […] the AGV 200(B1) may travel out to meet the autonomous vehicle 420(B1) at a safer/quieter landing distance from the delivery location L1(B) (e.g., at a user's residence, etc.). The AGV 200(B1) may then carry the autonomous vehicle 420(B1) and/or the item for delivery back to the delivery location L1(B), and after the item is retrieved by a user or otherwise delivered, the AGV 200(B1) may carry the autonomous vehicle back out to a safer/quieter distance from the location L1(B) for taking off and flying back to the transportation vehicle 332(B), materials handling facility 330, or other location” (col. 26, lines 2-34).
	Thus, Brady teaches an AGV comprising a plurality of storage compartments (equivalent to the first mobile locker bank) that is configured travel to a location to meet with a UAV and then carry the UAV to a safe/quiet location. The UAV may than take off from the AGV and fly to another location; equivalent to wherein the first mobile locker bank comprises a launch/recovery component configured to launch and recover the at least one unmanned aerial vehicle.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by implementing the feature of a first mobile locker bank that is configured to carry and launch a UAV to perform deliveries, as taught by Brady, into the unmanned ground delivery vehicle of High that is configured to transport lockers. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature would “[result] in greater efficiencies throughout the overall transportation process” (col. 9: 67- col.10: 2), as suggested by Brady, and thus “improve the customer service and/or convenience for the customer” (¶ [0003]), as suggested by High.

	Regarding claim 8,
	High/Brady/Bloom/Grover teaches the limitations of claim 1. Further, High does not explicitly teach, however Brady does teach, the following:
	 Wherein the fixed location locker bank comprises:
	A locking system that is adapted to selectively lock/unlock each of the first plurality of pickup/delivery lockers; and a computing system configured to operatively couple the fixed location locker bank user interface display device  to the locking system, wherein the fixed location locker bank user interface display device is configured for communicating information to a customer located proximate the fixed location locker bank, wherein the computing system is adapted to control access to each of the first plurality of pickup/delivery lockers based on input received via the fixed location locker bank user interface display device. 
	Brady teaches “In the example of FIG. 6, the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611 and a storage compartment 639 […] The user interface 611 is configured to receive and provide information to one or more users of the pickup area configuration 603(F) and may include, but is not limited to, a display 613, such as a touch-screen display […] the user interface 611 may also include a credit card reader, the ability to accept money (such as cash or coins) and/or the ability to vend items (e.g., stamps, labels, envelopes, shipping packages) using a vending slot 626. Providing the ability for the pickup area configuration 603(F) to accept credit cards and/or money enables the delivery of orders in AGVs and/or to the storage compartment 639 of pickup area configuration 603(F) for which the items are paid for at the time of pickup (e.g. cash on delivery)” (col. 39, lines 59 – col. 40, lines 15); “similar to the storage compartments of the AGVs (e.g., as described above with respect to FIGS. 2A-2C), the storage compartment 639 may include an automated locking mechanism […] multiple storage compartments may be included as part of the control station 604 and/or additional storage compartment modules that couple to the control station” (col. 41, lines 31-44); “a control station may be included in a pickup area that  […] provides a central user interface that may be utilized by users to gain access to the storage compartments” (col. 5, lines 11-15); “control station 604 may be configured to communicate with the control system of the AGV 200(F1) to control the locking mechanism to unlock the storage compartment of the AGV 200(F1) in response to an input that is received […] The control station may further be configured to communicate with the control system of the AGV 200(F2) to control the locking mechanism to unlock the storage compartment of the AGV 200(F2) in response to an input that is received […]  the input from the first user may include an input of the first access code on the user interface 611 of the control station 604” (col. 44, lines 25 -36).  
	Thus, Brady teaches a system comprising a control station that includes a plurality of storage compartments (equivalent to a fixed locker bank comprising a first plurality of pickup/delivery lockers) and a touch-screen display user interface that is capable of providing or receiving information from a user. The control station storage compartments comprise automated locking mechanisms, similar to the AGVs, such that they can be controlled to lock/unlock by the control station in response to user input. For example, the user may enter a code into the control station user interface or submit a payment via the user interface such that an appropriate storage compartment is opened for the user to retrieve their items; equivalent to wherein the fixed location locker bank comprises a locking system that is adapted to selectively lock/unlock each of the first plurality of pickup/delivery lockers and a computing system configured to operatively couple the fixed location locker bank user interface display device  to the locking system, wherein the fixed location locker bank user interface display device is configured for communicating information to a customer located proximate the fixed location locker bank, wherein the computing system is adapted to control access to each of the first plurality of pickup/delivery lockers based on input received via the fixed location locker bank user interface display device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by incorporating the touch screen user interface (configured to receive or provide information) at a control station that may selectively provide access, based on user input, to one of a plurality of storage compartments associated with the control station, as taught by Brady, into the docking/control station of High that may be coupled and communicatively linked to a plurality of mobile locker banks. One of ordinary skill in the art would have recognized that such a modification would enable the docking/control stations of High to provide a user interface that is communicatively linked to each storage compartment associated with the docking station such that a user could access a particular storage compartment by utilization of the user interface. One of ordinary skill in the art would have been motivated to make this modification when one considers this would further “improve the customer service and/or convenience for the customer” (¶ [0003]), as suggested by High.  Further, one of ordinary skill in the art would have recognized that the teachings of Brady are compatible with the system of High as they share capabilities and characteristics; namely, they are both systems directed to dispatching movable storage compartments that are configured to dock and be communicatively coupled with a docking station.	
	Regarding claim 10,
	High/Brady/Bloom/Grover teaches the limitations of claim 1. Further, High does not teach, however Brady does teach, the following:
	Determining that the first mobile locker bank or the second mobile locker bank is not located proximate the first locker bank; and disabling access to any pickup/delivery locker of the first mobile locker bank or the second mobile locker bank from the fixed location locker bank user interface display device. 
	Brady teaches “a control station may be included in a pickup area that communicates with AGVs in the pickup area (e.g., using wired or wireless connections) and provides a central user interface that may be utilized by users to gain access to the storage compartments of the AGVs” (col. 5, lines 11-16). Further, Brady teaches “In the example of FIG. 6, the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611” (col. 39, lines 59-63). Further, the “control station 604 may be configured to communicate with the control system of the AGV 200(F1) to control the locking mechanism to unlock the storage compartment of the AGV 200(F1) in response to an input that is received […] The control station may further be configured to communicate with the control system of the AGV 200(F2) to control the locking mechanism to unlock the storage compartment of the AGV 200(F2) in response to an input that is received […]  the input from the first user may include an input of the first access code on the user interface 611 of the control station 604” (col. 44, lines 25 -36).
	Thus, Brady teaches a pickup area wherein a control station that docks with a plurality of AGVs may communicate with the AGVs wirelessly, such that the control station user interface may be utilized by users to gain access to the storage compartments of the AGVs that are within the pickup area. Thus, one of ordinary skill in the art would recognize that if an AGV comprising storage compartments (equivalent to the second locker bank) is not within the pickup area, the wireless connection between said AGV and the central user interface is no longer facilitated. Accordingly, AGVs that are not within the pickup area and are not wirelessly/mechanically connected to a control station within the pickup area are not accessible by the central user interface of the control station; equivalent to determining that the first mobile locker bank or the second mobile locker bank is not located proximate the first locker bank; and disabling access to any pickup/delivery locker of the first mobile locker bank or the second mobile locker bank from the fixed location locker bank user interface display device.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by incorporating a feature for facilitating wireless communication between a control station and a plurality of mobile storage compartments within a particular area such that such a central user interface of the control station may be utilized by users to gain access to only the mobile storage compartments that are within the particular area, as taught by Brady, into the lockers of High that may be coupled and communicatively linked at a docking station. One of ordinary skill in the art would have been motivated to make this modification when one considers this would further “improve the customer service and/or convenience for the customer” (¶ [0003]), as suggested by High.  Further, one of ordinary skill in the art would have recognized that the teachings of Brady are compatible with the system of High as they share capabilities and characteristics; namely, they are both systems directed to dispatching movable storage compartments that are configured to dock and be communicatively coupled with a docking station.  


Claim 21: High/Brady/Bloom/Grover teaches the limitations of claim 1. Further, High teaches the following:
	Wherein determining the first pickup/delivery location is further based on at least one of […] or location information associated with at least one customer request. 
	High teaches “a delivery vehicle and/or delivery worker may retrieve one or more lockers […] customers may return one or more products by placing the returned product into a locker that is to be picked up […] the customer communicates with the central control system 102, the docking station control circuit 410 and/or a locker control circuit 310, notifying the system of the intent to return a product […] the customer may simply select a locker and place the product within the locker. […] lockers may include one or more sensors that can be used to identify the product […] Based on the identified product, the locker and/or the docking station can notify the central control system 102 requesting scheduling of a product return” (¶ [0044]). Further, The central control system may further include and/or couple with one or more databases 114 that store relevant information, such as […] locker information (e.g., locker identifier information, locker capabilities information, locker location information” (¶ [0015]). 
	Thus, High teaches a system that may receive a request from a customer to return a product, where the customer places the product into a locker of their choice. The particular locker may then communicate with a central control system that stores information associated with the identifier and location of each locker and schedule an unmanned delivery vehicle to retrieve the particular locker holding the product. 

Claim 25: High/Brady/Bloom/Grover teaches the limitations of claim 1. Further, High does not explicitly teach, however Brady does teach, the following:
Wherein the AP/DV, the first mobile locker bank, and/or the second mobile locker bank comprises one or more internal storage areas for storing and/or charging one or more unmanned vehicles. 
	Brady teaches “the transportation vehicle 332 may include charging stations and/or servicing areas for the AGV 200. In various implementations, the transportation vehicle 332 may be any type of mobile machine, such as a truck, car, watercraft, aircraft, etc., and control of the mobile machine may be manual (e.g., a driver) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.)” (col. 20: 35-43); “ AGVs 200 may be carried in storage areas of the transportation vehicles for being deployed from the transportation vehicles” (col. 23: 2-5).
	Thus, Brady teaches an autonomous transportation vehicle (equivalent to the AP/DV) that comprises a charging station for autonomous ground vehicles (AGVs) and a storage area for carrying the AGVs; equivalent to wherein the AP/DV comprises one or more internal storage areas for storing and/or charging one or more unmanned vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by incorporating an autonomous transportation vehicle comprising a charging station for recharging AGVs and a storage area for carrying the AGVs, as taught by Brady, into the system of High that is configured to dispatch autonomous vehicles for transporting storage lockers. One of ordinary skill in the art would have recognized that by incorporating these features, the autonomous delivery vehicle of High would be further configured to carry and recharge a plurality of AGVs that are capable of acting as storage lockers to be docked with a control station or autonomous delivery vehicles that transport packages to a customer location. One of ordinary skill in the art would have recognized that such a modification would have further resulted in “faster and more efficient delivery methods” (col. 2: 40-41), as suggested by Brady. 

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over High et al. U.S. Publication No. 2018/0089619, hereafter known as High, in view of Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in further view of Bloom U.S. Publication No. 2002/0178074, hereafter known as Bloom, in further view of Grover et al. U.S. Publication No. 2017/0255339, hereafter known as Grover, in further view of Schmuel WO 2018/065977 A1, hereafter known as Schmuel.

	Regarding claim 6,
	High/Brady/Bloom/Grover teaches the limitations of claim 5. 
	Further, High teaches a system comprising a processor executing instructions to perform the functions of the system (see¶ [0021]), equivalent to computer executable instructions further cause the AP/DV system to perform operations. Further, High does not explicitly teach receiving a notification of a pickup/delivery request en route of the AP/DV to the first pickup/delivery location associated with the first parcel stored in the first pickup/delivery locker associated with the first mobile locker bank. Further, High does not explicitly teach communicating a location associated with the pickup/delivery request to the at least one unmanned aerial vehicle, facilitating the uncoupling of the at least one unmanned aerial vehicle from the launch/recovery component, and generating a first set of operational instructions to control operation of the at least one unmanned aerial vehicle for moving the at least one unmanned aerial vehicle to the location associated with the pickup/delivery request. 
	Further, High does not explicitly teach receiving a notification of a pickup/delivery request during the route of the at least one unmanned terrestrial vehicle to the pickup/delivery location associated with the first locker bank. Furthermore, High does not explicitly teach communicating a location associated with the pickup/delivery request to the at least one unmanned aerial vehicle and generating a first set of operational instructions to control operation of the at least one unmanned aerial vehicle for moving the at least one unmanned aerial vehicle to the location associated with the pickup/delivery request. 

	However, Schmuel teaches the following:
	Receiving a notification of a pickup/delivery request en route of the AP/DV to the first pickup/delivery location associated with the first parcel stored in the first pickup/delivery locker associated with the first mobile locker bank;
	Schmuel teaches a “invention may be a system, a method, and/or a computer program product”(¶ [0199]),  the “method comprising: obtaining a delivery data of a package to be transported by a drone; wherein the delivery data comprises an origin and a destination of the package; obtaining a schedule of a plurality of vehicles, wherein the schedule comprises a schedule of each vehicle of the plurality of vehicles, wherein one or more vehicles of the plurality of vehicles is capable of transporting the drone thereon; determining, based on the delivery data and the schedule, a route for the drone to deliver the package” (¶ [0007]). Further, Schmuel teaches “the vehicles of the plurality of vehicles are not actively participating in a delivery of the package, wherein each vehicle of the plurality of vehicles is performing another task that is independent from the delivery of the package” (¶ [0008]), where “vehicle may be a delivery truck used for long distance distribution of goods” (¶ [0014]) and “vehicles may have predetermined schedules and routes” (¶ [0043]). Further, “the vehicle may be an autonomous vehicle “(¶ [0047]). 
	Thus, Schmuel teaches a plurality of autonomous vehicles having predetermined schedules and capable of transporting drones. Further, the system of Schmuel is capable of obtaining delivery data associated with transporting a package from an origin to destination, where a route may be generated for a drone riding on the autonomous vehicles based on the obtained delivery data and the predetermined schedule of the vehicle. Therefore, the feature for obtaining delivery data is equivalent to receiving a notification of a pickup/delivery request en route of the AP/DV to the first pickup/delivery location associated with the first parcel stored in the first pickup/delivery locker associated with the first mobile locker bank because the vehicles of Schmuel already have predetermined schedules to perform an independent delivery (but for the delivery schedule for retrieving a locker containing a return product as in High), and the route for a drone is determined on these predetermined schedules and the obtained delivery data.  Further, Schmuel teaches that the route for the package transportation may contain a plurality of legs, “wherein in the first leg, the package is planned to be transported by a first drone to a vehicle; wherein in the second leg, the package is planned to be transported on the vehicle; wherein in the third leg, the package is planned to be transported from the vehicle by a second drone” (¶ [0020]), thus indicating that package transportation routes may incorporate vehicles that are already in transit and carrying a drone to complete a third leg from. 

	Communicating a location associated with the pickup/delivery request to the at least one unmanned aerial vehicle;
	Schmuel teaches “a route may be determined for the drone. The route may be determined based on the delivery data and the schedule. The route may begin at the origin and may end at the destination” (¶ [0080]). Further, “the route may be provided to the drone.” (¶ [0085]). 

	Facilitating the uncoupling of the at least one unmanned aerial vehicle from the launch/recovery component; and 
	Schmuel teaches “One technical solution is to utilize the roofs of the vehicles as landing pads for package delivery drones, without changing the original route of the vehicles […] A drone may be able to land on and takeoff the landing pad without affecting the movement of the vehicle” (¶ [0046]); “the landing pad may comprise a charger which is used by the drone for recharging. In some exemplary embodiments, the drone may connect to the charger, using a plug, a wire, a wireless connection, or the like” (¶ [0050]); “During landing, the drone may communicate with the landing pad, such as to retrieve the position of one another, to enable successful landing and docking” (¶ [0051]).
	Thus, Schmuel teaches a delivery vehicle comprising a landing pad enabling drones to land or take off from. Further, the drones may either dock or connect to a charger on the landing pad before the drone takes off at a point along the route; equivalent facilitating the uncoupling of the at least one unmanned aerial vehicle from the launch/recovery component.

	Generating a set of operational instructions to control operation of the at least one unmanned aerial vehicle for moving the at least one unmanned aerial vehicle to the location associated with the pickup/delivery request. 
	Schmuel teaches “a route may be determined for the drone. The route may be determined based on the delivery data and the schedule. The route may begin at the origin and may end at the destination” (¶ [0080]). Further, “the route may be provided to the drone.” (¶ [0085]). Further, Schmuel teaches “The flight of Drone 410 may operate with various degrees of autonomy […] autonomously by onboard computers.” (¶ [0144]). 
	Thus, Schmuel teaches that a drone may be operated autonomously by onboard computers, such that the onboard computers may use a received route to control flight of the drone to arrive at a destination; equivalent to generating a first set of operational instructions to control operation of the at least one unmanned aerial vehicle for moving the at least one unmanned aerial vehicle to the location associated with the pickup/delivery request.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High/Brady/Bloom/Grover with the teachings of Schmuel by incorporating a feature for enabling an autonomous delivery vehicle to transport drones such that the drones may be dispatched from a landing pad and routed to perform a package transportation task as the autonomous delivery is in transit performing a separate delivery task, as taught by Schmuel, into the delivery system of High/Brady/Bloom/Grover that is configured to schedule and dispatch/instruct an autonomous vehicle (AP/DV) to retrieve a mobile locker bank containing a return product. One of ordinary skill in the art would have been motivated to make this modification when one considers that by equipping the unmanned delivery vehicles, as in the system of High/Brady/Bloom/Grover, with drones to perform package transportation tasks while the unmanned delivery vehicle is in transit grants an opportunity to the unmanned delivery vehicle for “performing another task that is independent from the delivery of the package” (¶ [0052]), as suggested by Schmuel. Thus, this modification would reduce downtime of a delivery vehicle by reducing stops along a route and would “enable delivery of more parcels at a given time window.” (¶ [0040]), as suggested by Schmuel. Further, one of ordinary skill in the art would have recognized that the teachings of Schmuel are compatible with the system of High/Brady/Bloom/Grover as they share capabilities and characteristics; namely, they are both systems directed to dispatching autonomous vehicles that are scheduled to perform particular transportation tasks. 

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over High et al. U.S. Publication No. 2018/0089619, hereafter known as High, in view of Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in further view of Bloom U.S. Publication No. 2002/0178074, hereafter known as Bloom, in further view of Grover et al. U.S. Publication No. 2017/0255339, hereafter known as Grover, in further view of Schmuel WO 2018/065977 A1, hereafter known as Schmuel, in further view of Bokeno et al. U.S. Publication No. 2016/0200438, hereafter known as Bokeno. 

	Regarding claim 7, 
	High/Brady/Bloom/Grover/Schmuel teaches the limitations of claim 6. Further, High/Brady/Bloom/Grover/Schmuel do not teach, however Bokeno does teach, the following:
	Determining that the at least unmanned aerial vehicle is located at a geographic location proximate to the location associated with the pickup/delivery request; Facilitating the release/retrieval of an item associated with the pickup/delivery request; and
	Bokeno teaches “when the delivery system, delivery vehicle and the UAS/UAV are within range of the destination, the UAS/UAV is released via the launching system within the delivery van” (¶ [0006]) and “The UAS/UAV autonomously dispatches to the delivery destination by means of GPS navigation” (¶ [0005]), “with the package contained within the UAS/UAV's package holding mechanism in route to its destination via autonomous GPS control to the final package delivery coordinates” (¶ [0021]). Further, “The UAS/UAV 16 utilizes a package holding mechanism 24 that retains the package 22 during flight, and can release the package 22 when the UAS/UAV 16 lands on the ground at the delivery destination 14” (¶ [0041]). Further, Bokeno teaches “reading location data off the delivery destination off of a package; loading the location data into a flight control system onboard of a UAS/UAV” (see claim 7 of Bokeno). 
	Thus, Bokeno teaches a delivery system that reads location data from a package to determine a delivery destination for the package (equivalent to a location associated with a pickup/delivery request). Further, Bokeno teaches a feature for determining when a delivery vehicle carrying a UAV is within range of a destination, the UAV is dispatched with the package to the geographical coordinates of the destination where the package is released only when the UAV has arrive at the coordinates of the destination. These teachings are equivalent to determining that the unmanned aerial vehicle is located at a geographic location proximate to the location associated with the pickup/delivery request and facilitating the release/retrieval of an item associated with the pickup/delivery request.

	Generating a second set of operational instructions to control operation of the at least one unmanned aerial vehicle for moving the at least one unmanned aerial vehicle toward the current location of the first mobile locker bank.
	Bokeno teaches “Having completed the package release, the UAS/UAV autonomously returns to the delivery vehicle via GPS and is guided into its docking mechanism” (¶ [0006]). Further, “Phase 6 of FIG. 1 is the autonomous GPS navigation controlled flight 36 of the UAS/UAV 16 back to the delivery vehicle 12. “ (¶ [0030]) and “the UAS/UAV autonomously descends from its flight ceiling to proximity of the delivery vehicle via GPS control” (¶ [0023]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High/Brady/Bloom/Grover/Schmuel with the teachings of Bokeno by implementing the features for dispatching a UAV with a package from a ground delivery vehicle, determining when the UAV has arrived at a destination, releasing a package from the UAV, and returning the UAV to the delivery vehicle once the package has been released, as taught by Bokeno, in the system of High/Brady/Bloom/Grover/Schmuel comprising mobile locker banks that are configured to dispatch UAVs to perform deliveries. One of ordinary skill in the art would have been motivated to make this modification when one considers that the mobile locker bank of High in view of High/Brady/Bloom/Grover/Schmuel would have been capable to deploy “its UAS/UAV to reach destinations that are further removed from the delivery truck's normal route or would require a significant amount of fuel and time for the delivery van to reach […] saving fuel and maintenance costs for the delivery vehicle” (¶ [0010]), as suggested by Bokeno. Further, one of ordinary skill in the art would have recognized that the teachings of Bokeno would have been compatible with the system of High/Brady/Bloom/Grover/Schmuel as they share capabilities and characteristics; namely, they are both systems directed to utilizing ground vehicles to perform deliveries.  

Claims 18-20 and 28-29 are rejected under 35 U.S.C. § 103 as being unpatentable over High et al. U.S. Publication No. 2018/0089619, hereafter known as High, in view of Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in further view of Yang U.S. Publication No. 2007/0150375, hereafter known as Yang, in further view of Ackerman U.S. Publication No. 2015/0088731, hereafter known as Ackerman, in further view of Grover et al. U.S. Publication No. 2017/0255339, hereafter known as Grover.

	Claim 18: High teaches the following:

Receiving a first indication that a first parcel is stored in a […] pickup/delivery locker of a fixed location […], wherein the fixed location […] is coupled to a first mobile locker bank […] to form a first unified locker bank comprising a third plurality of pickup/delivery lockers comprised of the […] fixed location […] and the second plurality of pickup/delivery lockers of the first mobile locker bank […];
	High teaches a “product delivery system 100 includes one or more central control systems 102, multiple product delivery lockers 104, and multiple docking stations 106, multiple delivery vehicles 108 that in part transport one more lockers to docking stations” (¶ [0013]); “the docking stations are secured at a location […] the docking stations may be temporarily located at a delivery location, while in other instances, may be substantially permanently fixed to a location” (¶ [0026]); “the delivery lockers can comprise a housing enclosing one or more interior product cavities into which one or more products are placed” (¶ [0012]). Further, “docking couplers can be substantially any relevant coupling system that allows the lockers to lock with the docking station 106 […] allowing the lockers to be secured with the docking station (or other locker)” (¶ [0030]) and “a locker control circuit 310 may activate the locker coupler 402 or docking coupler to lock the delivered locker with the docking station or locker already cooperated with the docking station or another locker or lockers cooperated with the docking station” (¶ [0042]); “a delivery vehicle and/or delivery worker may retrieve one or more lockers 104 docked with the docking station 106 […]  customers may return one or more products by placing the returned product into a locker that is to be picked up […]  the customer communicates with the central control system 102 […] notifying the system of the intent to return a product […] the return instructions may identify a locker in which the product is to be placed. […] Based on the identified product, the locker and/or the docking station can notify the central control system 102 requesting scheduling of a product return” (¶ [0044]); “central control system may further include and/or couple with one or more databases 114 that store relevant information, such as […] locker location information, locker scheduling information” (¶ [0015]). 
	Thus, High teaches a mobile locker bank comprising one or more cavities into which one or more products are placed (equivalent to the first mobile pickup/delivery locker bank) coupled to a fixed location docking station (fixed location) along with multiple other mobile locker banks (equivalent to the unified locker bank). A user may notify the delivery system of an intent to return a product (first parcel), where the system responsively identifies a particular locker in which the user may place the product for return. Accordingly, the system may schedule a product return at the corresponding locker, where the system comprises a database that stores relevant locker location information and locker scheduling information; equivalent to receiving a first indication that a first parcel is stored in a pickup/delivery locker of a fixed location, wherein the fixed location is coupled to a first mobile locker bank to form a first unified locker bank comprising a third plurality of pickup/delivery lockers comprised of the fixed location and the second plurality of pickup/delivery lockers of the first mobile locker bank.

Determining a current location of a second mobile locker bank based on data received from a location sensor of the second mobile locker bank; the second mobile locker bank comprising a fourth plurality of pickup/delivery lockers different from the first plurality of pickup/delivery lockers of the fixed location […] and the second plurality of pickup/delivery lockers of the first mobile locker bank […] 
	High teaches “a delivery vehicle may be an unmanned delivery vehicle that autonomously transports at least one locker to the docking station” (¶ [0041]); “lockers can be transported by delivery vehicles 108 and/or in some instances, the lockers themselves may be a delivery vehicle, such as an unmanned delivery vehicle with one or more motors, wheels, directional control system, navigation system, and the like […] delivery vehicles may transport lockers to launch locations to launch one or more motorized lockers allowing the lockers to autonomously transport themselves” (¶ [0017]). High teaches “Based on the received orders, the central control system (or a scheduling system) can schedule deliveries and provide relevant delivery routing information (e.g., street map routing, turns, distances, flight path information, etc.) to be followed by the delivery vehicle 108 in delivering the one or more lockers and/or products” (¶ [0018]); “docking station control circuit 410 can be configured to identify that an unmanned delivery vehicle 108 transporting a locker is within a threshold distance of the docking station. For example, the unmanned delivery vehicle may communication a notification to the docking station […] information regarding at least a location of the delivery vehicle and can relay information to the docking station” (¶ [0041]); “system may include one or more sensors 226 to provide information to the system […] The sensors can include substantially any relevant sensor, such as distance measurement sensors (e.g., optical units, sound/ultrasound units, etc.)” (¶ [0023]). 
	Thus, High teaches a plurality of mobile locker banks comprising a plurality of compartments that may be transported to or retrieved from docking stations. Further, each locker bank that may be transported by an unmanned delivery vehicle and may itself be an unmanned delivery vehicle. Accordingly, each of the mobile locker banks can be an unmanned delivery vehicle that is being transported by another unmanned delivery vehicle from which it may or may not be launched. Further, the unmanned delivery vehicles of the system (including the mobile locker banks) are configured to communicate information regarding the location of the unmanned delivery vehicle (such as the mobile locker bank being transported), such that the system may determine when the unmanned delivery vehicle is within a threshold distance of the docking station. Further, High teaches that the system comprises sensors for providing information to the system, such as distance measurement sensors that may be utilized by the unmanned delivery vehicles; equivalent to determining a current location of a second mobile locker bank based on data received from a location sensor of the second mobile locker bank; the second mobile locker bank comprising a fourth plurality of pickup/delivery lockers different from the first plurality of pickup/delivery lockers of the fixed location and the second plurality of pickup/delivery lockers of the first mobile locker bank.
Generating a first route to the fixed location […] based on the current location of the second mobile locker bank;
	High teaches “the lockers themselves may be a delivery vehicle, such as an unmanned delivery vehicle with one or more motors, wheels, directional control system, navigation system, and the like” (¶ [0017]); “the central control system (or a scheduling system) can schedule deliveries and provide relevant delivery routing information (e.g., street map routing, turns, distances, flight path information, etc.) to be followed by the delivery vehicle 108 in delivering the one or more lockers and/or products” (¶ [0018]); “customers may return one or more products by placing the returned product into a locker that is to be picked up […] the customer communicates with the central control system 102, the docking station control circuit 410 and/or a locker control circuit 310, notifying the system of the intent to return a product […] the customer may simply select a locker and place the product within the locker. […] lockers may include one or more sensors that can be used to identify the product […] Based on the identified product, the locker and/or the docking station can notify the central control system 102 requesting scheduling of a product return” (¶ [0044]).  
	Thus, High teaches a locker bank that may be transported by an unmanned delivery vehicle and may itself be an unmanned delivery vehicle. Accordingly, the mobile locker bank can be an unmanned delivery vehicle that is being transported by another unmanned delivery vehicle from which it may or may not be launched. Further, a central control system may schedule a mobile locker bank to be transported to a particular docking station location, where the unmanned delivery vehicle may be provided with map routing instructions to the location of a locker based on the received orders; equivalent to generating a first route to the fixed location based on at least the current location of the second mobile locker bank. Further, the feature for generating routing information and a path to be followed by an unmanned delivery vehicle/ mobile locker bank from its initial location to a particular destination is considered to be equivalent to generating a first route to the fixed location based on at least the current location of the second mobile locker bank.
Determining that the second mobile locker bank is located at a geographic location proximate the fixed location […]; and 
	High teaches “the lockers themselves may be a delivery vehicle, such as an unmanned delivery vehicle with one or more motors, wheels, directional control system, navigation system, and the like” (¶ [0017]); “the docking station control circuit 410 can be configured to identify that an unmanned delivery vehicle 108 transporting a locker is within a threshold distance of the docking station. For example, the unmanned delivery vehicle may communication a notification to the docking station, the central control system may receive status information regarding at least a location of the delivery vehicle and can relay information to the docking station” (¶ [0041]).	
	Thus, High teaches a system that may identify that the unmanned delivery vehicle (equivalent to the second mobile locker bank) is within a threshold distance of the docking station; equivalent to determining that the second mobile locker bank is located at a geographic location proximate the fixed location.

	Decoupling the first mobile locker bank from the fixed location locker bank; […] Coupling the AP/DV to the first mobile locker bank. 
	High teaches “the docking couplers comprise an electronic locking system that allows the locker control circuit 310 to activate and deactivate the docking coupler to lock and unlock allowing the lockers to […] be removed from the docking station (e.g. […] delivery vehicle and/or the locker itself can remove the locker from the docking station)” (¶ [0030]); “customers may return one or more products by placing the returned product into a locker that is to be picked up […] the customer communicates with the central control system 102, the docking station control circuit 410 and/or a locker control circuit 310, notifying the system of the intent to return a product […] the customer may simply select a locker and place the product within the locker. […] lockers may include one or more sensors that can be used to identify the product […] Based on the identified product, the locker and/or the docking station can notify the central control system 102 requesting scheduling of a product return” (¶ [0044]).
	Thus, High teaches that any of the mobile lockers may be decoupled from the docking station and removed/picked up by a delivery vehicle; equivalent to decoupling the first mobile locker bank from the fixed location locker bank and coupling the AP/DV to the first mobile locker bank. 

	Decoupling an AP/DV associated with the second mobile locker bank from the second mobile locker bank; […] coupling the second mobile locker bank to the fixed locker bank to form a second unified locker bank […];
	High teaches a delivery locker system where “the lockers can be transported by delivery vehicles” (¶ [0017]), where “a delivery vehicle may be an unmanned delivery vehicle that autonomously transports at least one locker “(¶ [0041]).
	Further, High teaches “ docking station and/or one or more lockers may communicate with a delivery vehicle when a locker is to be docked with the docking station and/or another locker cooperated with the docking station, and/or when a delivery vehicle is picking up one or more lockers  […] The docking station control circuit 410 can be configured to identify that an unmanned delivery vehicle 108 transporting a locker is within a threshold distance of the docking station […] the unmanned delivery vehicle may communication a notification to the docking station, the central control system may receive status information regarding at least a location of the delivery vehicle and can relay information to the docking station […] the docking station control circuit authenticates the unmanned delivery vehicle prior to and/or during the docking of the locker […] the docking station control circuit 410 and/or one or more of the locker control circuits 310 may cause the communication of a docking station identifier and/or one or more locker identifiers to the delivery vehicle 108 and/or the one or more lockers being transported by the delivery vehicle. The delivery vehicle and/or the one or more transported lockers may authenticate the docking station and/or one or more of the docked lockers prior to the transported lockers attempting to dock with the docking station and/or a docked locker” (¶ [0041]). Further, High teaches “Authorization to dock the transported locker may be wirelessly communicated to the delivery vehicle and/or the transported locker, which can communicate instructions to the delivery vehicle to initiate docking […] the docking station control circuit 410 and/or a locker control circuit 310 may activate the locker coupler 402 or docking coupler to lock the delivered locker with the docking station or locker already cooperated with the docking station or another locker or lockers cooperated with the docking station” (¶ [0042]). Moreover, “the docking couplers comprise an electronic locking system that allows the locker control circuit to activate and deactivate the docking coupler to lock and unlock allowing the lockers to be secured with the docking station (or other locker)” (¶ [0030]). Further, “docking stations 106 are configured to couple with and secure one or more delivered lockers […] the docking station 106 may be in communication with the central control system to receive notification of a scheduled delivery and/or may receive information (e.g., identifier information, passcodes, encryption key information, etc.) about one or more lockers intended to be cooperated with the docking station […]  the docking stations and lockers can further be configured to communicate with each other to allow the docking station to authenticate the locker and/or the locker to authenticate the docking station” (¶ [0019]).
	Thus, High teaches that a docking station control circuit is configured to determine when an unmanned delivery vehicle transporting a particular mobile locker is within a threshold distance of the docking station, such that either the docking station (fixed location) and/or a locker that is already coupled to the docking station (unified locker bank) may authenticate and authorize that the particular mobile locker (equivalent to the second mobile locker bank) is scheduled to be coupled with the docking station. Further, High teaches that the docking station and each of the lockers can communicate with each other to allow the docking station/locker bank to authenticate the particular locker (second mobile locker bank), where authorization to dock may be wirelessly communicated to the locker. Furthermore, by virtue, to perform the unmanned transportation and docking of a locker to another locker via an electronic docking coupler system, the locker being transported would be coupled in some manner to the unmanned delivery vehicle during transportation and would then be decoupled from the unmanned vehicle to be docked with a docking station without human intervention upon being determined to be within a threshold distance of the docking station and authorized to dock; equivalent to decoupling an AP/DV associated with the second mobile locker bank from the second mobile locker bank and coupling the second mobile locker bank to the fixed location to form a second unified locker bank.

	Although High teaches a docking station that may be permanently fixed at a particular location and configured to be coupled/decoupled with a plurality of mobile locker banks, High does not explicitly teach that the docking station comprises a locker bank itself or receiving a first indication that a first parcel is stored in a fixed pickup/delivery locker of a fixed location locker bank comprising a first plurality of pickup/delivery lockers and a fixed location locker bank user interface display device. Further High does not explicitly teach coupling the first mobile locker bank (comprising a second plurality of pickup/delivery lockers) to the fixed location locker bank to operate as a unified locker bank with a third plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the second plurality of pickup/delivery lockers of the first mobile locker bank, wherein the coupling of the first mobile locker bank enables access to any pickup/delivery locker of the first mobile locker bank via the fixed location locker bank user interface display device. Further, although High teaches a system configured to schedule particular lockers to be docked/undocked from the docking station and decoupling a first locker bank from the fixed location via an unmanned vehicle, High does not explicitly teach routing a second mobile locker bank to a location associated with the first unified locker bank, the second mobile locker bank comprising a fourth plurality of pickup/delivery lockers different from the first plurality of pickup/delivery lockers of the fixed location locker bank. Further, High does not explicitly teach receiving context information regarding an upcoming section of the first route and responsive to the receipt of the context information, generating a modified first route to the first pickup/delivery location that omits the upcoming section of the first route, and traversing, by the second mobile locker bank, the modified first route based on the modified first set of operation instructions. Further, High does not explicitly teach decoupling the second mobile locker bank from the AP/DV, decoupling the first mobile locker bank from the fixed location locker bank, coupling the AP/DV to the first mobile locker bank, and coupling the second mobile locker bank to the fixed location locker bank so that the second mobile locker bank and the fixed location locker bank operate as a second unified locker bank with a fifth plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the fourth plurality of pickup/delivery lockers of the second mobile locker bank, wherein the coupling of the second mobile locker bank to the fixed location locker bank enables access to any pickup/delivery locker of the second mobile locker bank via the fixed location locker bank user interface display device. 

	However, Brady teaches the following:
 Receiving a first indication that a first parcel is stored in a fixed pickup/delivery locker of a fixed location locker bank comprising a first plurality of pickup/delivery lockers and a fixed location locker bank user interface display device; 
	Brady teaches “pickup areas may be at fixed positions” (col. 36: 46-48); “In the example of FIG. 6, the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611 and a storage compartment 639” (col. 39, lines 59-63); “storage compartment 639 of the control station 604 may be of any size or configuration, and in various implementations multiple such storage compartments may be included as part of the control station 604 “ (col. 41: 28-31); multiple storage compartments may be included as part of the control station 604” (col. 41: 44-46); “a control station may be included in a pickup area that communicates with AGVs in the pickup area (e.g., using wired or wireless connections) and provides a central user interface that may be utilized by users to gain access to the storage compartments of the AGVs” (col. 5: 11-16); The control station 604 includes a user interface 611 and a storage compartment 639 […] The user interface 611 is configured to receive and provide information to one or more users of the pickup area configuration 603(F) and may include, but is not limited to, a display 613, such as a touch-screen display” (col. 39, lines 59 – col. 40, lines 15); “ presence detection sensor 271 may be used to detect the presence or absence of objects in the storage compartment 257, and the motion sensor 272 may be used to detect movement in the storage compartment 257 […]  For example, when a user interacts with the user interface 211 or an access code is otherwise provided such that a storage compartment 257 is opened, the presence detection sensor 271 and/or motion sensor 272 may be used to confirm that a user has reached into the storage compartment 257 and removed its contents (or added items in the case of returns)” (col. 12: 22-42).
	Thus, Brady teaches a system comprising a control station that includes a plurality of storage compartments and is associated with a particular, fixed pickup area at which AGVs may congregate/couple with the control station. Further, the control station may comprise a central user interface (including a touch-screen display) that may be utilized to gain access to the storage compartments of the AGVs. Furthermore, each of the compartments may comprise a presence detection sensor that may detect when a package has been placed into a compartment; equivalent to receiving a first indication that a first parcel is stored in a fixed location locker bank comprising a first plurality of pickup/delivery lockers and a fixed location locker bank user interface display device.

Wherein the fixed location locker bank is coupled to a first mobile locker bank comprising a second plurality of pickup/delivery lockers different from the first plurality of pickup/delivery lockers of the fixed location locker bank to form a first unified locker bank with a third plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the second plurality of pickup/delivery lockers of the first mobile locker bank, wherein the coupling of the first mobile locker bank to the fixed location locker bank  […] enables access to any pickup/delivery locker of the first mobile locker bank via the fixed location locker bank user interface display device;
	Brady teaches “an AGV may have a single storage compartment or may have multiple storage compartments, and multiple AGVs may congregate at a pickup area which may include various facilities/services for the AGVs (e.g., a charging station, a common control station for the AGVs, etc.)” (See Abstract); “In the example of FIG. 6, the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611 and a storage compartment 639” (col. 39, lines 59-63). Further, the “control station 604 may be configured to communicate with the control system of the AGV 200(F1) to control the locking mechanism to unlock the storage compartment of the AGV 200(F1) in response to an input that is received […] The control station may further be configured to communicate with the control system of the AGV 200(F2) to control the locking mechanism to unlock the storage compartment of the AGV 200(F2) in response to an input that is received […]  the input from the first user may include an input of the first access code on the user interface 611 of the control station 604” (col. 44, lines 25 -36).  
	Thus, Brady teaches a system comprising a control station that includes a plurality of storage compartments and is associated with a particular pickup area at which AGVs may congregate/couple with the control station (equivalent to a fixed location locker bank comprising a first plurality of pickup/delivery lockers). Further, Brady teaches multiple AGVs comprising storage compartments (equivalent to a first mobile locker bank comprising a second plurality of pickup/delivery lockers) may be docked and communicatively coupled with a control station, and a single/central user interface at the control station can provide access across each of the AGVs connected to the control station; equivalent to wherein the fixed location locker bank is coupled to a first mobile locker bank comprising a second plurality of pickup/delivery lockers different from the first plurality of pickup/delivery lockers of the fixed location locker bank to form a first unified locker bank with a third plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the second plurality of pickup/delivery lockers of the first mobile locker bank, wherein the coupling of the first mobile locker bank to the fixed location locker bank  […] enables access to any pickup/delivery locker of the first mobile locker bank via the fixed location locker bank user interface display device.

	[…] the second mobile locker bank comprising a fourth plurality of pickup/delivery lockers different from the first plurality of pickup/delivery lockers of the fixed location locker bank, different from the second plurality of pickup/delivery lockers of the first mobile locker bank, and different from the third plurality of pickup/delivery lockers of the first unified locker bank;  
	Brady teaches “Autonomous ground vehicle (“AGVs”) containing ordered items travel […] to pickup areas […] where users may retrieve the ordered items from the AGVs” (see Abstract);  “AGVs may be transported by, and deploy from, transportation vehicles […] The transportation vehicles may be any type of mobile machine […] and control of the mobile machine may be manual (e.g., a driver) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.)” (col. 20: 38-42); “after the transportation vehicle has stopped (e.g., parked) at a respective stopping location, the AGVs may disembark (e.g., down a ramp to an adjacent sidewalk and/or as otherwise deployed, etc.) from the transportation vehicle, and then may travel to respective delivery and/or receiving locations for delivering and/or receiving items.” ( ); “After arriving in the meeting area, an AGV may utilize a coupling portion to couple to another AGV and/or docking station in the meeting area (e.g., for recharging, communications, security, etc.)” (col. 49: 51-54). 
	Thus, Brady teaches a system comprising a control station that includes a plurality of storage compartments and is associated with a particular pickup area at which AGVs may congregate/couple with the control station (equivalent to a fixed location locker bank comprising a first plurality of pickup/delivery lockers). Further, the control station may already be coupled to a plurality of AGVs (equivalent to the first unified locker bank), and any other AGV may also be coupled to the present AGVs or docking/control station.  Accordingly, an autonomous transportation vehicle may transport and deploy a plurality of other AGVs at their respective delivery locations, such as a pickup area at which a user retrieves their ordered items from the transported AGV. Upon arrival of the transportation vehicle at the delivery location, the respective AGVs may be deployed and travel to the delivery location (pickup area at which the AGV couples to the control station); equivalent to the second mobile locker bank comprising a fourth plurality of pickup/delivery lockers different from the first plurality of pickup/delivery lockers of the fixed location locker bank, different from the second plurality of pickup/delivery lockers of the first mobile locker bank, and different from the third plurality of pickup/delivery lockers of the first unified locker bank.

	Receive context information regarding an upcoming section of the first route; Responsive to the receipt of the context information, generating a modified set of operation instruction at least partially based on modified first route that omits the upcoming section of the first route; traversing, by the second mobile locker bank, the modified first route based on the modified first set of operation instructions;
 	Brady teaches “an AGV 200 may sense and/or receive travel related data (e.g., related to travel conditions, obstacles, etc. for traveling along a travel path). In various implementations, travel related data that is sensed and/or collected by an AGV may be shared with a management system, other AGVs, other vehicles, and/or other entities […] The AGVs may also use this information locally, in combination with other received travel related data (e.g., for navigating current travel paths, etc.). Such travel related data may be centrally stored and/or otherwise processed to be utilized for creating and/or updating travel maps” (col. 21: 49-60).
	 Thus, Brady teaches an AGV (equivalent to the first and second mobile locker banks) may be deployed to a pickup area and be coupled with a control stations. Moreover, the AGV may detect/sense obstacles along its travel path and responsively create and/or update its travel map; equivalent to receiving context information regarding an upcoming section of the first route; Responsive to the receipt of the context information, generating a modified set of operation instruction at least partially based on modified first route that omits the upcoming section of the first route; and traversing, by the second mobile locker bank, the modified first route based on the modified first set of operation instructions.

	Decoupling the first mobile locker bank from the fixed location locker bank; Decoupling an AP/DV associated with the second mobile locker bank from the second mobile locker bank; coupling the AP/DV to the first mobile locker bank; coupling the second mobile locker bank to the fixed location locker bank to form a second unified locker bank comprising a fifth plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the fourth plurality of pickup/delivery lockers of the second mobile locker bank, wherein the coupling of the second mobile locker bank to the fixed location locker bank […] enables access to any pickup/delivery locker of the second mobile locker bank via the fixed location locker bank user interface display device;  
	Brady teaches “when a group of AGVs is congregating in an area (e.g., a pickup area, a meeting area for meeting a transportation vehicle, etc.), the positions of the AGVs may be coordinated so that the AGVs are in a designated order in the area” (col. 5: 17-20);“After arriving in the meeting area, an AGV may utilize a coupling portion to couple to another AGV and/or docking station in the meeting area (e.g., for recharging, communications, security, etc.)” (col. 49: 51-54); “the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611 and a storage compartment 639” (col. 39, lines 59-63); “AGVs may be transported by, and deploy from, transportation vehicles […] The transportation vehicles may be any type of mobile machine […] and control of the mobile machine may be manual (e.g., a driver) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.)” (col. 20: 38-42); “when user wishes to return an ordered item, the user may place the item in an AGV which may travel to a delivery location which may correspond to a stopping location for a transportation vehicle in a meeting area where the AGV will deliver the item to the transportation vehicle which will then transport the item back to a materials handling facility or other location as part of a return process for the item. In such instances, after an item that is to be returned is received in a storage compartment of the AGV (e.g., at a user's residence, etc.), the AGV may follow a travel path to a delivery location/meeting area (e.g., where other AGVs that are returning or receiving items may congregate) for meeting a transportation vehicle to which the AGV will deliver the item for the return […] the AGV may in some instances […] board or otherwise be placed on the transportation vehicle for further transport (e.g., back to a materials handling facility where the item may be removed from the storage compartment of the AGV if it was not already removed when the AGV met the transportation vehicle, etc.)” (col. 60: 39-60); “one or more charging stations may be included in a pickup area that enable the AGVs to recharge while they are waiting in the pickup area” (col. 5: 8-11); “at a meeting and/or pickup area, the coupling portion 205S and/or 205P may be utilized to attach/lock/couple […] to another AGV and/or control station, etc., for security, communication, recharging” (col. 15: 57-62). 
	Thus, Brady teaches that a user may place a return item into the storage compartment of an AGV, where the AGV may then travel to a meeting area comprising a control station. The AGV may then couple with the control station at the meeting area in order to recharge while waiting (equivalent to the unified locker bank). The AGV holding the return item may wait for a transportation vehicle to arrive at the meeting area (while recharging/coupled to the control station), decouple from the control station, and board the transportation vehicle to transport the item back to a materials handling facility or other location as part of the return process; equivalent to decoupling the first mobile locker bank from the fixed location locker bank and coupling the AP/DV to the first mobile locker bank.
	Further, as discussed above, the autonomous transportation vehicle may transport and deploy a plurality of other AGVs at their respective delivery locations, such as a pickup area at which a user retrieves their ordered items from the transported AGV. Upon arrival of the transportation vehicle at the delivery location, the respective AGVs may be deployed and travel to the delivery location (pickup area at which the AGV couples to the control station). Furthermore, Brady teaches that each of the AGVs may be docked and communicatively coupled with a control station, where a single/central user interface at the control station can provide access across each of the AGVs connected to the control station; equivalent to decoupling an AP/DV associated with the second mobile locker bank from the second mobile locker bank and coupling the second mobile locker bank to the fixed location locker bank to form a second unified locker bank comprising a fifth plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the fourth plurality of pickup/delivery lockers of the second mobile locker bank, wherein the coupling of the second mobile locker bank to the fixed location locker bank enables access to any pickup/delivery locker of the second mobile locker bank via the fixed location locker bank user interface display device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by incorporating the features of a fixed location control station (comprising a plurality of storage compartments), a plurality of mobile locker banks that may be coupled with the fixed location control station to operate as a first or second unified locker bank, determining that a product has been placed into a fixed location locker bank compartment, decoupling a first mobile locker bank from the fixed locker bank, coupling the first mobile locker bank to an autonomous transportation vehicle configured to transport mobile locker banks, deploying a different mobile locker bank to be coupled to the fixed location control station, automatically updating a travel route of the different mobile locker bank based on detected road conditions/obstacles, and routing the transportation vehicle (by an automated system) to a designated location for returning the product, as taught by Brady, into the system of High that comprises a fixed docking station coupled to a plurality of mobile locker banks and enables users to return products by placing them into a particular locker. One of ordinary skill in the art would have recognized that such a modification would further configure the system of High to include a docking station comprising a plurality of storage lockers and  enable features for communicating instructions to a customer for returning a product to a particular locker (of a fixed locker bank compartment), dispatching an autonomous delivery vehicle to retrieve the returned product, deploying a different mobile locker bank to be coupled to the docking station (based on automatically updated routing information), and navigating the autonomous delivery vehicle to a designated location for the returned product. One of ordinary skill in the art would have been motivated to make such a modification to the system of High when one considers that such features would result in “faster and more efficient delivery methods” (col. 1: 39-40), as suggested by Brady. 

	High/Brady does not explicitly teach responsive to the first indication, determining that a number of available lockers of a fixed location locker bank have dropped below a predetermined threshold. 

	However, Yang teaches the following: 
	Responsive to the first indication, determining that a number of available lockers of the […] locker bank has dropped below a predetermined threshold;
	Yang teaches “a Mobile Pickup Station (MPS) delivery system […] uses pickup stations in the form of vehicles, lockers or moveable kiosks […] A mobile pickup station may be stationed along a buyer's travel route […] so that a buyer can conveniently pick up products at these stations” (¶ [0060]). Further, “if a MPS station can carry a maximum of 300 orders, the carrying capacity can be set at 300 orders […] the MPS entity can set the carrying capacity of a MPS station with a quantity the MPS is content with. For example, the MPS entity may be satisfied if a MPS station is 80% full, then the carrying capacity of a pickup location can be set at 240 orders (80% of 300 orders)” (¶ [0307]). Further, “Pickup locations in a group are open one at a time. Un-opened pickup locations are hidden from the buyer for selection […] The MPS entity may monitor the opened pick up location(s) […] Once an opened pickup location has accumulated enough orders to fulfill its carrying capacity, the pickup location is closed for selection.” (¶ [0302]). Further, Yang teaches “the operating entity (termed the MPS entity)” (¶ [0012]) and ““server” may also mean the business entity that operates a MPS system” (¶ [0075]). 
	Thus, Yang teaches a MPS entity server that is configured to monitor mobile pickup stations at their designated pickup locations and determine which pickup locations are closed for selection based on determining if the mobile pickup station at the particular pickup location has been filled to a predetermined carrying capacity. These teachings are considered equivalent to responsive to an indication, determining that a number of available lockers at the first locker bank has dropped below a predetermined threshold.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High/Rawal with the teachings of Yang by incorporating a feature for determining whether a mobile locker station has reached a maximum carrying capacity at a particular location based on determining if the mobile pickup station at the particular pickup location has been filled to a predetermined carrying capacity, as taught by Yang, into the system of High/Rawal that is capable of receiving an indication that a return package has been placed into a particular locker bank at a fixed location and scheduling unmanned delivery vehicles to pickup the particular locker bank and dock additional locker banks at the fixed location. Thus, the modified system of High/Rawal would be configured to determine that the fixed control station locker bank has reached a maximum carrying capacity based on receiving indications of packages that are currently stored in the lockers and dispatch an unmanned delivery vehicle to retrieve the mobile locker bank. One of ordinary skill in the art would have been motivated to make these modifications when one considers “there is a need to improve the customer service and/or convenience for the customer”1 and such a modification would further “improve a customer’s ability to obtain products”2 by providing additional storage capacity to a customer’s local locker bank in response to determining a maximum carrying capacity has been reached by one of the locker banks. Further, one of ordinary skill in the art would have recognized that the teachings of Yang are compatible with the system of High/Rawal as they share capabilities and characteristics; namely, they are both systems directed to mobile storage lockers and the transportation thereof.

	High/Brady/Yang does not explicitly teach the features for communicating instructions to the fixed locker bank that trigger the fixed locker bank to transfer at least one parcel stored in the fixed locker bank to the second mobile locker bank.

	However, Ackerman teaches the following:
	Communicating instructions to the fixed locker bank that triggers the fixed locker bank to transfer the first parcel stored in the fixed pickup/delivery locker of the fixed locker bank to a first pickup/delivery locker of the first mobile locker bank.
	Ackerman teaches “A kiosk management system may identify items with which to pre-stock a plurality of geographically distributed kiosks” (see abstract); “Kiosks may be placed in locations that consumers will already frequent for other tasks, such as gas stations or grocery stores” (¶ [0027]); “kiosk management system 102 may update what the pre-stocked items are and the quantities of the pre-stocked items based on at least transaction history and other data from individual kiosks, such as current inventory of the pre-stocked items […] In some cases, it may be determined that the quantity of certain items in particular kiosks has not sold as quickly as anticipated, and thus, the inventory of these certain items in particular kiosks is higher than expected […] Accordingly, at 510, the kiosk management system 102 may communicate with these particular kiosks […] to coordinate future delivery of certain items to these particular kiosks […] or to transfer certain items from these particular kiosks to other kiosks” (¶ [0074]);  
	Thus, Ackerman teaches a kiosk management system configured to pre-stock items into a kiosk associated with a particular location. Based on a determination that the items are not being sold as quickly as anticipated, the system may responsively communicate with the particular kiosk in order to coordinate a transfer of items from the kiosk to another kiosk. Thus, Ackerman teaches the features for communicating instructions to a kiosk (but for the fixed locker bank of High/Brady/Yang) that triggers the kiosk to transfer at least one parcel stored in the kiosk to another kiosk (but for the first mobile locker bank of High/Brady/Yang). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High/Brady/Yang with the teachings of Ackerman by incorporating the features for communicating instructions to a kiosk that triggers the kiosk to transfer at least one item stored in the kiosk to another kiosk, as taught by Ackerman, into the system of High/Brady/Yang comprising a fixed docking station that includes a plurality of compartments and additional mobile locker banks that may be scheduled to be picked up for a product return (see High, ¶ [0044]). One of ordinary skill in the art would have recognized that such a modification would enable the system of High/Brady/Yang to communicate with the fixed docking station in order to coordinate the transfer of a returned product stored within the fixed docking station compartment to another (second) locker bank that is scheduled to be removed/picked up for a product return. One of ordinary skill would have been motivated to make this modification when one considers “customers may return one or more products by placing the returned product into a locker” (¶ [0044]), as suggested by High, and such a feature for transferring items from a fixed locker compartment to another removable/mobile locker compartment “provides efficient, cost-reducing, convenient, and stream-lined distribution of a variety of items” (¶ [0138]), as suggested by Ackerman.    
	Although High/Brady/Yang/Ackerman teaches features for enabling access to any storage compartments that are coupled to a control station via a central user interface of the control station, High/Brady/Bloom does not explicitly teach wherein the coupling disables the user interface of the mobile storage locker bank that is coupled to the fixed location locker bank.

	However, Grover teaches the following:
	Wherein the coupling […] disables a first […] user interface display device and enables access […] via the fixed […] user interface display device. 
	Wherein the coupling […] disables a second […] user interface display device and enables access […] via the fixed […] user interface display device. 
	Grover teaches “SmartDeviceLink (SDL) is a standard set of protocols and messages that connect applications on a smartphone to a vehicle head unit” (¶ [0003]); “Multiple devices may be paired to a vehicle, but in many cases only one device may be connected to the vehicle as the driver device or primary device” (¶ [0013]); “When connected to the vehicle computing platform, the primary device's input screen may be disabled. However, the driver and/or passengers of the vehicle may be able to control the applications via the head unit display” (¶ [0015]).
	Thus, Grover teaches features for connecting/pairing a primary computing device comprising a user interface display (but for the first and second mobile locker bank user interfaces of High/Brady/Bloom) to a vehicle computing platform (but for the fixed location locker bank of High/Brady/Bloom), where the primary computing device user interface display may be disabled upon connection to the vehicle computing device. The primary computing device may then be controlled via the head unit display of the vehicle computing platform; equivalent to wherein the coupling disables the first and second user interface display device (for the mobile locker banks) and enables access (to any of the lockers) via a fixed user interface display device (of the fixed location locker bank).
	One of ordinary skill in the art would have been motivated to modify the system of High/Brady/Yang/Ackerman with the teachings of Grover by incorporating the features for disabling the user interface of a first computing device upon coupling to a second/fixed computing device, and enabling a user to access/control the first computing device via a user interface of the second/fixed computing device, as taught by Grover, into the system of High/Brady/Yang/Ackerman that is configured to couple a plurality of mobile locker banks to a docking station and enable users to access the plurality of mobile locker banks via a central user interface of the docking station. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of High/Brady/Yang/Ackerman to couple a first or second locker bank (comprising a user interface) to a docking station, disable the user interfaces of the first or second locker bank upon coupling, and enable users to access any of the compartments of associated with the coupled locker bank via a central user interface of the docking station. One of ordinary skill in the art would have been motivated to make this modification to the system of High/Brady/Yang/Ackerman so that a “user can easily find and interact with the AGV” locker banks (col. 6: 15-16), as suggested by Brady. 
	Regarding claim 20, 
	High/Brady/Yang/Ackerman/Grover teaches the limitations of claim 18. Further, High teaches that an unmanned delivery vehicle may be dispatched to retrieve a locker containing a package that has been returned and placed in said locker by a customer (¶ [0044]), however does not explicitly teach facilitating transfer of the first parcel from the first locker to an unmanned delivery vehicle for delivery of the first parcel. 

	However, Brady teaches the following:
	 Facilitating transfer of the first parcel to an unmanned delivery vehicle associated with the first mobile locker bank for delivery of the first parcel to a geographic location of a customer associated with the first parcel.
	Brady teaches “The transportation vehicles may also transport other types of autonomous vehicles (e.g., unmanned aerial vehicles (“UAVs”), etc.), which may also deliver items and/or may provide/receive assistance to/from the AGVs […] an AGV may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which another autonomous vehicle (e.g., a UAV, etc.) may engage the AGV and/or item to be delivered and assist (e.g., through flying, lifting, etc.) in navigating past the obstacle to reach the delivery location” (col. 3, lines 25-34).
	Thus, Brady teaches a system including an AGV comprising a plurality of storage compartments (equivalent to the first mobile locker bank) that may be assisted by a UAV (equivalent to the unmanned delivery vehicle associated with the first mobile locker bank). The UAV is configured to engage with an item being transported by the AGV, and navigate to a delivery destination with the item that has been retrieved from the AGV; equivalent to facilitating transfer of the first parcel to an unmanned delivery vehicle associated with the first mobile locker bank for delivery of the first parcel to a geographic location of a customer associated with the first parcel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by implementing the feature of a first mobile locker bank that is configured to carry and launch a UAV to perform delivery of items stored by the first mobile locker bank, as taught by Brady, into the unmanned ground delivery vehicle of High that is configured to transport lockers. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature would “[result] in greater efficiencies throughout the overall transportation process” (col. 9: 67- col.10: 2), as suggested by Brady, and thus “improve the customer service and/or convenience for the customer” (¶ [0003]), as suggested by High.

Claim 28: High/Brady/Yang/Ackerman/Grover teaches the limitations of claim 18. Further, High does not explicitly teach, however Brady does teach, the following:
Wherein the AP/DV, the first mobile locker bank, and/or the second mobile locker bank comprises one or more internal storage areas for storing and/or charging one or more unmanned vehicles. 
	Brady teaches “the transportation vehicle 332 may include charging stations and/or servicing areas for the AGV 200. In various implementations, the transportation vehicle 332 may be any type of mobile machine, such as a truck, car, watercraft, aircraft, etc., and control of the mobile machine may be manual (e.g., a driver) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.)” (col. 20: 35-43); “ AGVs 200 may be carried in storage areas of the transportation vehicles for being deployed from the transportation vehicles” (col. 23: 2-5).
	Thus, Brady teaches an autonomous transportation vehicle (equivalent to the AP/DV) that comprises a charging station for autonomous ground vehicles (AGVs) and a storage area for carrying the AGVs; equivalent to wherein the AP/DV comprises one or more internal storage areas for storing and/or charging one or more unmanned vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by incorporating an autonomous transportation vehicle comprising a charging station for recharging AGVs and a storage area for carrying the AGVs, as taught by Brady, into the system of High that is configured to dispatch autonomous vehicles for transporting storage lockers. One of ordinary skill in the art would have recognized that by incorporating these features, the autonomous delivery vehicle of High would be further configured to carry and recharge a plurality of AGVs that are capable of acting as storage lockers to be docked with a control station or autonomous delivery vehicles that transport packages to a customer location. One of ordinary skill in the art would have recognized that such a modification would have further resulted in “faster and more efficient delivery methods” (col. 2: 40-41), as suggested by Brady. 

Claim 29: High/Brady/Yang/Ackerman/Grover teaches the limitations of claim 18. Further, High/Brady/Yang does not explicitly teach, however Ackerman does teach, the following:
Wherein the computer executable instruction further cause one or more unmanned vehicles associated with the AP/DV system to perform operations comprising: transferring at least one item stored in a first locker of the first mobile locker bank to a second available locker of the fixed location mobile locker bank and updating a first database associated with the fixed location locker bank and/or a second database associated with the at least one item. 
	Ackerman teaches “A kiosk management system may identify items with which to pre- stock a plurality of geographically distributed kiosks” (see abstract); “Kiosks may be placed in locations that consumers will already frequent for other tasks, such as gas stations or grocery stores” (¶ [0027]); “kiosk management system 102 may update what the pre-stocked items are and the quantities of the pre-stocked items based on at least transaction history and other data from individual kiosks, such as current inventory of the pre-stocked items [...] In some cases, it may be determined that the quantity of certain items in particular kiosks has not sold as quickly as anticipated, and thus, the inventory of these certain items in particular kiosks is higher than expected [...] Accordingly, at 510, the kiosk management system 102 may communicate with these particular kiosks [...] to coordinate future delivery of certain items to these particular kiosks [...] or to transfer certain items from these particular kiosks to other kiosks” (¶ [0074)); “A distribution agent 108 may be an automated machine or robot operated by the kiosk management system 102 […] he distribution agent 108 can be responsible for maintaining and delivering to one or more kiosks 110” (¶ [0038]); “Distribution agents may additionally transfer items between kiosks for inventory reasons” (¶ [0067]); “a computing device comprising a processor device and a memory, the computing device in communication with the data store and configured to at least: […] instruct delivery of the one or more items by a distribution agent” (claim 13); 
	Thus, Ackerman teaches a kiosk management system configured to pre-stock items into a kiosk associated with a particular location. Based on a determination that the items are not being sold as quickly as anticipated, the system may responsively communicate with the particular kiosk in order to coordinate a transfer of items from the kiosk to another kiosk. Moreover, the system may dispatch distribution agents (autonomous machines/robots) for performing the delivery and transferring of items between kiosks. Thus, Ackerman teaches a computing system (comprising a processor and memory) configured to instruct an automated distribution agent (equivalent to an unmanned vehicle) to transfer at least one parcel stored in a first kiosk (but for a first locker of the first mobile locker bank of High/Brady/Bloom/Grover) into another kiosk (but for a second available locker of the fixed location mobile locker bank of High/Brady/Bloom/Grover); equivalent to wherein the computer executable instruction further cause one or more unmanned vehicles associated with the AP/DV system to perform operations comprising: transferring at least one item stored in a first locker of the first mobile locker bank to a second available locker of the fixed location mobile locker bank.
	Further, Ackerman teaches “The kiosk 110 may update its inventory in real time to enable the kiosk management system 102 to have a current status of each of the plurality of kiosks 110.” (¶ [0039]); “ kiosk management system 102 may include a server computer 300” (¶ [0056]); “ kiosk management server 300 may include a processor device 302 and a memory 320 [...] processor device 302 can be communicatively coupled to and have access to several remote and/or local data stores configured to store data”. 
	Thus, Ackerman teaches that each kiosk may update the kiosk management system (comprising a server and data store) with their respective current inventory (such as after a transferring of items); equivalent to updating a first database associated with the fixed location locker bank. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High/Brady/Yang with the teachings of Ackerman by incorporating the features for communicating instructions to an autonomous distribution agent to transfer an item from a first kiosk to a second kiosk and subsequently updating a server with the current inventory of each kiosk, as taught by Ackerman, into the system of High/Brady/Yang comprising an autonomous transportation vehicle that is configured to transport a plurality of autonomous ground vehicles that may act as mobile lockers or delivery agents. One of ordinary skill in the art would have recognized that such a modification would enable the system of High/Brady/Yang to communicate instructions to an AGV carried by the autonomous delivery vehicle to coordinate the transfer of a parcel within a first compartment associated with a first locker bank to a second available compartment associated with the fixed location locker bank, and subsequently update a server with the inventory of each locker bank. One of ordinary skill would have been motivated to make this modification when one considers that the system of High/Brady/Yang would be further configured to “transfer items between kiosks for inventory reasons” (¶ [0067]) and provide “efficient, cost- reducing, convenient, and stream-lined distribution of a variety of items” (¶ [0138]), as suggested by Ackerman.
Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over High et al. U.S. Publication No. 2018/0089619, hereafter known as High, in view of Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in further view of Yang U.S. Publication No. 2007/0150375, hereafter known as Yang, in further view of Ackerman U.S. Publication No. 2015/0088731, hereafter known as Ackerman, in further view of Grover et al. U.S. Publication No. 2017/0255339, hereafter known as Grover, in further view of Schmuel WO 2018/065977 A1, hereafter known as Schmuel.

Claim 22: High/Brady/Yank/Ackerman/Grover teaches the limitations of claim 18. Further, High does not explicitly teach, however Brady does teach, the following:

[…] at least one unmanned aerial vehicle associated with the second mobile locker bank; Facilitating the uncoupling of the at least one unmanned aerial vehicle from the second mobile locker bank;
	Brady teaches  “The transportation vehicles may also transport other types of autonomous vehicles (e.g., unmanned aerial vehicles (“UAVs”), etc.), which may also deliver items and/or may provide/receive assistance to/from the AGVs” (col. 3: 25-28); “AGVs containing ordered items may travel (e.g., from materials handling facilities, etc.) to pickup areas (e.g., on a street, in a parking lot, inside a store, etc.) where users may retrieve the ordered items from the AGVs” (col. 4: 60-64); “the AGV 200(B1) and another autonomous vehicle 420(B1) (e.g., a UAV) are shown to follow at least part of a travel path together […] the AGV 200(B1) may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which the autonomous vehicle 420(B1) may engage the AGV 200(B1) and temporarily fly or lift the AGV 200(B1) or otherwise assist in navigating over or otherwise past the obstacle […] AGV 200(B1) may carry the autonomous vehicle back out to a safer/quieter distance from the location L1(B) for taking off and flying back to the transportation vehicle 332(B), materials handling facility 330, or other location” (col. 25: 64 – col. 26: 35).
	Thus, Brady teaches that the UAV may engage with an AGV to lift the AGV, or the AGV may carry the UAV and enable the UAV to take off from the AGV; equivalent to at least one unmanned aerial vehicle associated with the second mobile locker bank and facilitating the uncoupling of the at least one unmanned aerial vehicle from the second mobile locker bank.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by incorporating the unmanned aerial vehicles (UAVs) that may engage with AGVs (mobile locker bank) to assist with package deliveries, where the UAVs may be carried and take off from the AGVs, as taught by Brady, into the system of High comprising autonomous delivery vehicles configured to transport locker banks. One of ordinary skill in the art would have recognized that the incorporation of UAVs that may be carried by and take off from mobile locker banks to assist with deliveries would further provide “faster and more efficient delivery methods” (col. 2: 40-41), as suggested by Brady.

	Although, High/Brady/Yank/Ackerman/Grover teaches the traversal of modified first route by an AP/DV, High/Brady/Bloom/Grover does not explicitly teach receiving a notification of a pickup/delivery request during traversal of the modified first route by the AP/DV. Further, High/Brady/Bloom/Grover does not teach communicating a location associated with the pickup/delivery request to the at least one unmanned aerial vehicle and generating a first set of operational instructions to control operation of the at least one unmanned aerial vehicle for moving the at least one unmanned aerial vehicle to the location associated with the pickup/delivery request. 

	However, Schmuel teaches the following:
	Receiving a notification of a pickup/delivery request during traversal of the […] first route by the second mobile locker bank;
	Schmuel teaches a “invention may be a system, a method, and/or a computer program product”(¶ [0199]),  the “method comprising: obtaining a delivery data of a package to be transported by a drone; wherein the delivery data comprises an origin and a destination of the package; obtaining a schedule of a plurality of vehicles, wherein the schedule comprises a schedule of each vehicle of the plurality of vehicles, wherein one or more vehicles of the plurality of vehicles is capable of transporting the drone thereon; determining, based on the delivery data and the schedule, a route for the drone to deliver the package” (¶ [0007]). Further, Schmuel teaches “the vehicles of the plurality of vehicles are not actively participating in a delivery of the package, wherein each vehicle of the plurality of vehicles is performing another task that is independent from the delivery of the package” (¶ [0008]), where “vehicle may be a delivery truck used for long distance distribution of goods” (¶ [0014]) and “vehicles may have predetermined schedules and routes” (¶ [0043]). Further, “the vehicle may be an autonomous vehicle “(¶ [0047]). 
	Thus, Schmuel teaches a plurality of autonomous vehicles (but for the autonomous mobile delivery locker of High) having predetermined schedules and capable of transporting drones. Further, the system of Schmuel is capable of obtaining delivery data associated with transporting a package from an origin to destination, where a route may be generated for a drone riding on the autonomous vehicles based on the obtained delivery data and the predetermined schedule of the vehicle. Therefore, the feature for obtaining delivery data is equivalent to receiving a notification of a pickup/delivery request during traversal of the […] first route by the AP/DV; because the vehicles of Schmuel already have predetermined schedules to perform an independent delivery, and the route for a drone is determined on these predetermined schedules and the obtained delivery data.  Further, Schmuel teaches that the route for the package transportation may contain a plurality of legs, “wherein in the first leg, the package is planned to be transported by a first drone to a vehicle; wherein in the second leg, the package is planned to be transported on the vehicle; wherein in the third leg, the package is planned to be transported from the vehicle by a second drone” (¶ [0020]), thus indicating that package transportation routes may incorporate vehicles that are already in transit and carrying a drone to complete a third leg from. 

	Communicating a location associated with the pickup/delivery request to the at least one unmanned aerial vehicle from the second mobile locker bank;
	Schmuel teaches “a route may be determined for the drone. The route may be determined based on the delivery data and the schedule. The route may begin at the origin and may end at the destination” (¶ [0080]). Further, “the route may be provided to the drone.” (¶ [0085]); “communication between the drone and the vehicle may be implemented directly or through a third party, such as through the cloud, where the drone communicates (either directly or indirectly) with a server connectable via the Internet and the server communicates with the vehicle (either directly or indirectly) via the Internet, and vice versa” ([0090]); “the drone may request a central server for a modified route in real-time” (¶ [0094]). 	
	Thus, Schmuel teaches an autonomous vehicle (but for the autonomous mobile delivery locker of High)  that is configured to dispatch a plurality of drones, where the drones may receive routing information to perform a delivery to a destination. Further, the central server may provide the route for the drone, where the central server may communicate with a vehicle, and the vehicle may then communicate with the drone; equivalent to communicating a location associated with the pickup/delivery request to the at least one unmanned aerial vehicle from the second mobile locker bank.

	Generating a first set of operational instructions to control operation of the at least one unmanned aerial vehicle for moving the at least one unmanned aerial vehicle to the location associated with the pickup/delivery request. 
	Schmuel teaches “a route may be determined for the drone. The route may be determined based on the delivery data and the schedule. The route may begin at the origin and may end at the destination” (¶ [0080]). Further, “the route may be provided to the drone.” (¶ [0085]). Further, Schmuel teaches “The flight of Drone 410 may operate with various degrees of autonomy […] autonomously by onboard computers.” (¶ [0144]). 
	Thus, Schmuel teaches that a drone may be operated autonomously by onboard computers, such that the onboard computers may use a received route to control flight of the drone to arrive at a destination; equivalent to generating a first set of operational instructions to control operation of the at least one unmanned aerial vehicle for moving the at least one unmanned aerial vehicle to the location associated with the pickup/delivery request.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High/Brady/Yang/Ackerman/Grover with the teachings of Schmuel by incorporating a feature for enabling an autonomous delivery vehicle to transport drones such that the drones may be dispatched and routed to perform a package transportation task as the autonomous delivery is in transit, as taught by Schmuel, into the delivery system of High/Brady/Yang/Ackerman/Grover. One of ordinary skill in the art would have been motivated to make this modification when one considers that by equipping the unmanned delivery vehicles, as in the system of High/Brady/Yang/Ackerman/Grover, with drones to perform package transportation tasks while the unmanned delivery vehicle is in transit grants an opportunity to the unmanned delivery vehicle for “performing another task that is independent from the delivery of the package” (¶ [0052]), as suggested by Schmuel. Thus, this modification would reduce downtime of a delivery vehicle by reducing stops along a route and would “enable delivery of more parcels at a given time window.” (¶ [0040]), as suggested by Schmuel. Further, one of ordinary skill in the art would have recognized that the teachings of Schmuel are compatible with the system of High/Brady/Yang/Ackerman/Grover as they share capabilities and characteristics; namely, they are both systems directed to dispatching autonomous vehicles that are scheduled to perform particular transportation tasks.  
Claims 26 are rejected under 35 U.S.C. § 103 as being unpatentable over High et al. U.S. Publication No. 2018/0089619, hereafter known as High, in view of Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in further view of Bloom U.S. Publication No. 2002/0178074, hereafter known as Bloom, in further view of Grover et al. U.S. Publication No. 2017/0255339, hereafter known as Grover, in further view of Ackerman U.S. Publication No. 2015/0088731, hereafter known as Ackerman.

Claim 26: High/Brady/Bloom/Grover teaches the limitations of claim 1. Further, High/Brady/Bloom/Grover does not explicitly teach, however Ackerman does teach, the following:
Wherein the computer executable instruction further cause one or more unmanned vehicles associated with the AP/DV system to perform operations comprising: transferring at least one item stored in a first locker of the first mobile locker bank to a second available locker of the fixed location mobile locker bank and updating a first database associated with the fixed location locker bank and/or a second database associated with the at least one item. 
	Ackerman teaches “A kiosk management system may identify items with which to pre- stock a plurality of geographically distributed kiosks” (see abstract); “Kiosks may be placed in locations that consumers will already frequent for other tasks, such as gas stations or grocery stores” (¶ [0027]); “kiosk management system 102 may update what the pre-stocked items are and the quantities of the pre-stocked items based on at least transaction history and other data from individual kiosks, such as current inventory of the pre-stocked items [...] In some cases, it may be determined that the quantity of certain items in particular kiosks has not sold as quickly as anticipated, and thus, the inventory of these certain items in particular kiosks is higher than expected [...] Accordingly, at 510, the kiosk management system 102 may communicate with these particular kiosks [...] to coordinate future delivery of certain items to these particular kiosks [...] or to transfer certain items from these particular kiosks to other kiosks” (¶ [0074)); “A distribution agent 108 may be an automated machine or robot operated by the kiosk management system 102 […] he distribution agent 108 can be responsible for maintaining and delivering to one or more kiosks 110” (¶ [0038]); “Distribution agents may additionally transfer items between kiosks for inventory reasons” (¶ [0067]); “a computing device comprising a processor device and a memory, the computing device in communication with the data store and configured to at least: […] instruct delivery of the one or more items by a distribution agent” (claim 13); 
	Thus, Ackerman teaches a kiosk management system configured to pre-stock items into a kiosk associated with a particular location. Based on a determination that the items are not being sold as quickly as anticipated, the system may responsively communicate with the particular kiosk in order to coordinate a transfer of items from the kiosk to another kiosk. Moreover, the system may dispatch distribution agents (autonomous machines/robots) for performing the delivery and transferring of items between kiosks. Thus, Ackerman teaches a computing system (comprising a processor and memory) configured to instruct an automated distribution agent (equivalent to an unmanned vehicle) to transfer at least one parcel stored in a first kiosk (but for a first locker of the first mobile locker bank of High/Brady/Bloom/Grover) into another kiosk (but for a second available locker of the fixed location mobile locker bank of High/Brady/Bloom/Grover); equivalent to wherein the computer executable instruction further cause one or more unmanned vehicles associated with the AP/DV system to perform operations comprising: transferring at least one item stored in a first locker of the first mobile locker bank to a second available locker of the fixed location mobile locker bank.
	Further, Ackerman teaches “The kiosk 110 may update its inventory in real time to enable the kiosk management system 102 to have a current status of each of the plurality of kiosks 110.” (¶ [0039]); “ kiosk management system 102 may include a server computer 300” (¶ [0056]); “ kiosk management server 300 may include a processor device 302 and a memory 320 [...] processor device 302 can be communicatively coupled to and have access to several remote and/or local data stores configured to store data”. 
	Thus, Ackerman teaches that each kiosk may update the kiosk management system (comprising a server and data store) with their respective current inventory (such as after a transferring of items); equivalent to updating a first database associated with the fixed location locker bank. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High/Brady/Bloom/Grover with the teachings of Ackerman by incorporating the features for communicating instructions to an autonomous distribution agent to transfer an item from a first kiosk to a second kiosk and subsequently updating a server with the current inventory of each kiosk, as taught by Ackerman, into the system of High/Brady/Bloom/Grover comprising an autonomous transportation vehicle that is configured to transport a plurality of autonomous ground vehicles that may act as mobile lockers or delivery agents. One of ordinary skill in the art would have recognized that such a modification would enable the system of High/Brady/Bloom/Grover to communicate instructions to an AGV carried by the autonomous delivery vehicle to coordinate the transfer of a parcel within a first compartment associated with a first locker bank to a second available compartment associated with the fixed location locker bank, and subsequently update a server with the inventory of each locker bank. One of ordinary skill would have been motivated to make this modification when one considers that the system of High/Brady/Bloom/Grover would be further configured to “transfer items between kiosks for inventory reasons” (¶ [0067]) and provide “efficient, cost- reducing, convenient, and stream-lined distribution of a variety of items” (¶ [0138]), as suggested by Ackerman.

Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over High et al. U.S. Publication No. 2018/0089619, hereafter known as High, in view of Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in further view of Bloom U.S. Publication No. 2002/0178074, hereafter known as Bloom, in further view of Grover et al. U.S. Publication No. 2017/0255339, hereafter known as Grover, in further view of Ackerman U.S. Publication No. 2015/0088731, hereafter known as Ackerman, in further view of Brady et al. U.S. Patent No. 10,310,500, hereafter known as ‘500. 

Claim 27: High/Brady/Bloom/Grover teaches the limitations of claim 1. Further, High/Brady/Bloom/Grover does not explicitly teach, however Ackerman does teach, the following:
Wherein the computer executable instruction further cause […] operations comprising: prioritizing placement of one or more items into one or more lockers of the fixed location locker bank or into one or more lockers of the first mobile locker bank. 
	Brady teaches “the items in the transportation vehicle 332 may be arranged in an order that corresponds to the order of the addresses of the delivery locations, such as the items for the AGVs 200-1, 200-2 and 200-3 being arranged in order in first, second and third positions, and the AGVs 200-1, 200-2 and 200-3 correspondingly being positioned in that order in the meeting area. […] the positioning/arrangement of the AGVs in this order may simplify the transferring of the items from the transportation vehicle 332 to the AGVs (e.g., wherein the items may be transferred to the AGVs in the same order that the items are arranged on the transportation vehicle 332). Such an order may be determined based on various factors (e.g., based on priority of delivery, according to an order in which items were received from various vendors, etc.)” (col. 46: 31-59). 
	Thus, Brady teaches a system configured to arrange delivery items in a particular order on a transportation vehicle such that they are transferred to a plurality of AGVs (equivalent to the first mobile locker bank) in the particular order, where such an order may be determined based on priority of delivery; equivalent to wherein the computer executable instruction further cause operations comprising: prioritizing placement of one or more items into one or more lockers of the fixed location locker bank or into one or more lockers of the first mobile locker bank.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High with the teachings of Brady by incorporating the features for ordering and prioritizing the placement of packages into mobile lockers based on various factors (such as a priority of delivery), as taught by Brady, into the system of High that is configured to place delivery items into delivery lockers according to a delivery scheduled (¶ [0017], High)  and transport delivery lockers. One of ordinary skill in the art would have been motivated to incorporate a feature for prioritizing the placement of packages into the mobile locker bank compartments into the system of High with the purpose to further provide “faster and more efficient delivery methods” (col. 2: 40-41), as suggested by Brady.
	
	Although High/Brady teaches features for prioritizing the placement of packages into mobile lockers, High/Brady/Bloom/Grover does not explicitly teach that one or more unmanned vehicles associated with the AP/DV perform the placement of the one or more items into the lockers. 
	However, ‘500 teaches the following:
[…] cause one or more unmanned vehicles associated with the AP/DV to perform operations comprising […] placement of one or more items into one or more lockers of the fixed location locker bank or into one or more lockers of the first mobile locker bank. 
	‘500 teaches “Autonomous vehicles may be deployed to areas where an item is in demand, and configured to fulfill orders for the item received from the areas. The autonomous vehicles are loaded with the item and dispatched to the area under their own power or in a carrier.” (see abstract); “carrier vehicle 120 (e.g., a large truck, such as an 18-wheeled tractor-trailer or other like vehicle). Each of the autonomous vehicles 150-1, 150-2, 150-3 is shown as receiving one or more of the items […] and being loaded onto the carrier vehicle 120” (col. 3: 57-62); “destinations may include, but are not limited to, facilities having specific addresses or other geocoded identifiers (e.g., dwellings or businesses), as well as storage lockers or other temporary storage or receiving facilities” (col. 13: 2-5). 
	Thus, ‘500 teaches an autonomous vehicle may be loaded with items and configured to fulfill orders for items in a particular area. The autonomous vehicle may be carried by a carrier vehicle to the particular area, where the autonomous vehicle may then fulfill (deliver) the order to a destination, such as a storage locker; equivalent to causing one or more unmanned vehicles associated with an AP/DV to perform operations comprising placement of one or more items into one or more lockers of the fixed location locker bank.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of High/Brady/Bloom/Grover with the teachings of ‘500 by incorporating the features for deploying an autonomous delivery vehicle from a carrier vehicle to place a package into a storage locker, as taught by ‘500, into the system of High/Brady/Bloom/Grover that is configured to prioritize the placement of packages into mobile lockers from an autonomous delivery vehicle capable of transporting mobile locker banks. One of ordinary skill in the art would have been motivated to make such a modification to the system of High/Brady/Bloom/Grover, by incorporating features for deploying autonomous vehicles to place delivery items into storage lockers, with the purpose to “improve the distribution of items to such locations” (col. 2: 8), as suggest by ‘500. 

Claims 30-32 are rejected under 35 U.S.C. § 103 as being unpatentable over High et al. U.S. Publication No. 2018/0089619, hereafter known as High, in view of Brady et al. U.S. Patent No. 10,303,171, hereafter known as Brady, in further view of Bloom U.S. Publication No. 2002/0178074, hereafter known as Bloom, in further view of Grover et al. U.S. Publication No. 2017/0255339, hereafter known as Grover. 

Claim 30: High teaches the following:
An automated pickup/delivery vehicle (AP/DV) system for facilitating autonomous delivery/pickup, the AP/DV system comprising: Page 11 of 19Application No. 15/798,02533056.277615/IPP2017003502 Response Filed July 7, 2022Reply to Office Action of: April 7, 2022an AP/DV for moving a mobile locker bank; 
	Brady teaches  “pickup areas may be at fixed positions” (col. 36: 46-48); “In the example of FIG. 6, the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically);  “an AGV may have a single storage compartment or may have multiple storage compartments, and multiple AGVs may congregate at a pickup area which may include various facilities/services for the AGVs (e.g., a charging station, a common control station for the AGVs, etc.)” (See Abstract); “AGVs may be transported by, and deploy from, transportation vehicles […] The transportation vehicles may be any type of mobile machine […] and control of the mobile machine may be manual (e.g., a driver) or automated (e.g., directly or remotely controlled by an automated system, robotic, etc.)” (col. 20: 38-42). 
	Thus, Brady teaches multiple AGVs comprising multiple storage compartments may be docked and communicatively coupled with a control station in a pickup area. Further, the AGVs may be transported by an autonomous transportation vehicle to and from the pickup areas; equivalent to an automated pickup/delivery vehicle (AP/DV) system for facilitating autonomous delivery/pickup, the AP/DV system comprising: Page 11 of 19Application No. 15/798,02533056.277615/IPP2017003502 Response Filed July 7, 2022Reply to Office Action of: April 7, 2022an AP/DV for moving a mobile locker bank. 

A fixed location locker bank comprising a first plurality of pickup/delivery lockers and a fixed location locker bank user interface display device; and
	Brady teaches “pickup areas may be at fixed positions” (col. 36: 46-48); “In the example of FIG. 6, the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611 and a storage compartment 639” (col. 39, lines 59-63); “storage compartment 639 of the control station 604 may be of any size or configuration, and in various implementations multiple such storage compartments may be included as part of the control station 604 “ (col. 41: 28-31); multiple storage compartments may be included as part of the control station 604” (col. 41: 44-46); “a control station may be included in a pickup area that communicates with AGVs in the pickup area (e.g., using wired or wireless connections) and provides a central user interface that may be utilized by users to gain access to the storage compartments of the AGVs” (col. 5: 11-16).
	Thus, Brady teaches a system comprising a control station that includes a plurality of storage compartments and is associated with a particular, fixed pickup area at which AGVs may congregate/couple with the control station. Further, the control station may comprise a central user interface that may be utilized to gain access to the storage compartments of the AGVs; equivalent to a fixed location locker bank comprising a first plurality of pickup/delivery lockers and a fixed location locker bank user interface display device.

A first mobile locker bank comprising a second plurality of pickup/delivery lockers separate from the first plurality of pickup/delivery lockers of the fixed location locker bank, wherein the first mobile locker bank is coupled to the fixed location locker bank so that the first mobile locker bank and the fixed location locker bank operate as a unified locker bank with a third plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the second plurality of pickup/delivery lockers of the first mobile locker bank, wherein the coupling of the first mobile locker bank to the fixed location locker bank […] enables access to any pickup/delivery locker of the first mobile locker bank via the fixed location locker bank user interface display device.
	Brady teaches “an AGV may have a single storage compartment or may have multiple storage compartments, and multiple AGVs may congregate at a pickup area which may include various facilities/services for the AGVs (e.g., a charging station, a common control station for the AGVs, etc.)” (See Abstract); “In the example of FIG. 6, the pickup area 602(F) is shown to include a pickup area configuration 603(F) that includes a control station 604 to which the AGVs 200(E2), 200(F1) and 200(F2) are coupled (e.g., wirelessly and/or mechanically). The control station 604 includes a user interface 611 and a storage compartment 639” (col. 39, lines 59-63). Further, the “control station 604 may be configured to communicate with the control system of the AGV 200(F1) to control the locking mechanism to unlock the storage compartment of the AGV 200(F1) in response to an input that is received […] The control station may further be configured to communicate with the control system of the AGV 200(F2) to control the locking mechanism to unlock the storage compartment of the AGV 200(F2) in response to an input that is received […]  the input from the first user may include an input of the first access code on the user interface 611 of the control station 604” (col. 44, lines 25 -36).  
	Thus, Brady teaches a system comprising a control station that includes a plurality of storage compartments and is associated with a particular pickup area at which AGVs may congregate/couple with the control station (equivalent to a fixed location locker bank comprising a first plurality of pickup/delivery lockers). Further, Brady teaches multiple AGVs comprising storage compartments (equivalent to a first mobile locker bank comprising a second plurality of pickup/delivery lockers) may be docked and communicatively coupled with a control station, and a single/central user interface at the control station can provide access across each of the AGVs connected to the control station; equivalent to a first mobile locker bank comprising a second plurality of pickup/delivery lockers separate from the first plurality of pickup/delivery lockers of the fixed location locker bank, wherein the first mobile locker bank is coupled to the fixed location locker bank so that the first mobile locker bank and the fixed location locker bank operate as a unified locker bank with a third plurality of pickup/delivery lockers comprised of the first plurality of pickup/delivery lockers of the fixed location locker bank and the second plurality of pickup/delivery lockers of the first mobile locker bank, wherein the coupling of the first mobile locker bank to the fixed location locker bank enables access to any pickup/delivery locker of the first mobile locker bank via the fixed location locker bank user interface display device.

	Although Brady teaches features for enabling access to any storage compartments that are coupled to a control station via a central user interface of the control station, Brady does not explicitly teach wherein the coupling disables the user interface of the mobile storage locker bank that is coupled to the fixed location locker bank.

	However, Grover teaches the following:
	Wherein the coupling […] disables a first […] user interface display device and enables access […] via the fixed […] user interface display device. 
	Wherein the coupling […] disables a second […] user interface display device and enables access […] via the fixed […] user interface display device. 
	Grover teaches “SmartDeviceLink (SDL) is a standard set of protocols and messages that connect applications on a smartphone to a vehicle head unit” (¶ [0003]); “Multiple devices may be paired to a vehicle, but in many cases only one device may be connected to the vehicle as the driver device or primary device” (¶ [0013]); “When connected to the vehicle computing platform, the primary device's input screen may be disabled. However, the driver and/or passengers of the vehicle may be able to control the applications via the head unit display” (¶ [0015]).
	Thus, Grover teaches features for connecting/pairing a primary computing device comprising a user interface display (but for the first and second mobile locker bank user interfaces of High/Brady/Bloom) to a vehicle computing platform (but for the fixed location locker bank of High/Brady/Bloom), where the primary computing device user interface display may be disabled upon connection to the vehicle computing device. The primary computing device may then be controlled via the head unit display of the vehicle computing platform; equivalent to wherein the coupling disables the first and second user interface display device (for the mobile locker banks) and enables access (to any of the lockers) via a fixed user interface display device (of the fixed location locker bank).
	One of ordinary skill in the art would have been motivated to modify the system of Brady with the teachings of Grover by incorporating the features for disabling the user interface of a first computing device upon coupling to a second/fixed computing device, and enabling a user to access/control the first computing device via a user interface of the second/fixed computing device, as taught by Grover, into the system of Brady that is configured to couple a plurality of mobile locker banks (AGVs) to a control station and enable users to access the plurality of mobile locker banks via a central user interface of the control station. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Brady to couple a first mobile locker bank (comprising a user interface) to a control station, disable the user interface of the first mobile locker bank upon coupling, and enable users to access any of the compartments of associated with the coupled first locker bank via a central user interface of the control station. One of ordinary skill in the art would have been motivated to make this modification to the system of Brady so that a “user can easily find and interact with the AGV” locker banks (col. 6: 15-16), as suggested by Brady. 

Claim 31: Brady/Grover teaches the limitations of claim 30. Further, Brady teaches the following:
Wherein the AP/DV system further comprises at least one unmanned aerial vehicle and at least one unmanned terrestrial vehicle. 
	Brady teaches “a system in which autonomous ground vehicles (“AGVs”) are utilized to transport items to specified locations (e.g., user's residences, etc.). In various implementations, transportation vehicles (e.g., delivery trucks, etc.) may be utilized to transport the AGVs” (col. 2: 62-66); “The transportation vehicles may also transport other types of autonomous vehicles (e.g., unmanned aerial vehicles (“UAVs”), etc.), which may also deliver items and/or may provide/receive assistance to/from the AGVs” (col. 3: 25-28); “AGVs containing ordered items may travel (e.g., from materials handling facilities, etc.) to pickup areas (e.g., on a street, in a parking lot, inside a store, etc.) where users may retrieve the ordered items from the AGVs” (col. 4: 60-64).
	Thus, Brady teaches a system comprising an autonomous transportation vehicle (equivalent to the AP/DV) that is configured to transport both unmanned ground vehicles (AGVs) and unmanned aerial vehicles (UAVs). Further, the AGVs may act as either a mobile locker bank that may be coupled to a control station in a pickup area to wait for users to retrieve their ordered items (equivalent to a first mobile locker bank), or may simply deliver the items to a user’s residence (thus simply acting as a unmanned terrestrial vehicle for performing a delivery); equivalent to wherein the AP/DV system further comprises at least one unmanned aerial vehicle and at least one unmanned terrestrial vehicle.

Claim 32: Brady/Grover teaches the limitations of claim 31. Further, Brady teaches the following:
Wherein the first mobile locker bank comprises a launch/recovery component configured to launch and recover the at least one unmanned aerial vehicle. 
	Brady teaches “the AGV 200(B1) and another autonomous vehicle 420(B1) (e.g., a UAV) are shown to follow at least part of a travel path together […] the AGV 200(B1) may require assistance to navigate past an obstacle (e.g., a barrier, etc.), for which the autonomous vehicle 420(B1) may engage the AGV 200(B1) and temporarily fly or lift the AGV 200(B1) or otherwise assist in navigating over or otherwise past the obstacle […] AGV 200(B1) may carry the autonomous vehicle back out to a safer/quieter distance from the location L1(B) for taking off and flying back to the transportation vehicle 332(B), materials handling facility 330, or other location” (col. 25: 64 – col. 26: 35).
	Thus, Brady teaches that the UAV may engage with an AGV to lift the AGV, or the AGV may carry the UAV and enable the UAV to take off from the AGV; equivalent to wherein the first mobile locker bank comprises a launch/recovery component configured to launch and recover the at least one unmanned aerial vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE G DEL TORO-ORTEGA/            Examiner, Art Unit 3628          


/MICHAEL P HARRINGTON/            Primary Examiner, Art Unit 3628                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ [0003], High. 
        2 See ¶ [0003], High.